Case: 14-11421   Date Filed: 06/15/2016   Page: 1 of 79


                                                                   [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-11421
                     ________________________

                 D.C. Docket No. 4:13-cv-00160-CDL



MAXI DINGA SOPO,

                                                         Petitioner-Appellant,

                                versus

U.S. ATTORNEY GENERAL,
SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY,
ICE FIELD OFFICE DIRECTOR, ATLANTA REGION,
STEWART DC WARDEN,

                                                     Respondents-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                            (June 15, 2016)




                                   1
               Case: 14-11421       Date Filed: 06/15/2016      Page: 2 of 79


Before HULL and JILL PRYOR, Circuit Judges, and CONWAY, * District Judge.

HULL, Circuit Judge:

       From 2004 to 2010, Maxi Dinga Sopo resided lawfully in the United States

as an asylee from Cameroon. In 2010, he pled guilty to bank fraud and became

removable as an aggravated felon. After Sopo completed his criminal sentence,

U.S. Immigration and Customs Enforcement (“ICE”) took custody of him. Since

February 2, 2012, Sopo has been in ICE detention, pursuant to 8 U.S.C. § 1226(c),

which mandates civil detention for certain criminal aliens during their removal

proceedings. His removal proceedings continue before the Board of Immigration

Appeals (“BIA”) today. During the past four years in ICE custody, Sopo has never

had a bond hearing.

       In 2013, Sopo filed a 28 U.S.C. § 2241 petition for a writ of habeas corpus,

requesting a bond hearing. Sopo claimed his mandatory detention, without even a

bond hearing during his protracted removal proceedings, raised serious concerns

about the constitutionality of the § 1226(c) detention statute as applied to his case.

The district court dismissed his petition on the basis that § 1226(c) provides that

detention is mandatory for aggravated felons during the entirety of their removal

proceedings.



       *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
                                               2
              Case: 14-11421    Date Filed: 06/15/2016    Page: 3 of 79


      In this appeal, we address an issue of first impression in this circuit. During

their removal proceedings, are criminal aliens, like Sopo, detained under § 1226(c)

entitled at any point to a bond hearing under the Due Process Clause?

      All other circuits reaching this issue have concluded that the mandatory civil

detention of criminal aliens under § 1226(c) is constitutional for a reasonable

period of time to complete the removal proceedings, but as a matter of

constitutional avoidance, at some point such detained aliens become entitled to an

individualized bond hearing. The circuits are split, however, as to when this

occurs.

      Our analysis of this issue proceeds in nine parts. We recount Sopo’s:

(1) personal background; (2) protracted removal proceedings; and (3) federal

habeas case. We then discuss (4) the federal statutory framework governing the

civil detention of criminal aliens and (5) Supreme Court decisions analyzing the

constitutionality of immigration detention statutes, which leads us to conclude, as a

matter of constitutional avoidance, that § 1226(c) contains an implicit temporal

limitation against the unreasonably prolonged detention of criminal aliens without

an individualized bond hearing. After reaching this holding, we (6) establish an

approach for determining when the removal proceedings and the resulting

§ 1226(c) mandatory detention of a criminal alien become unreasonably protracted,

triggering the need for a bond hearing. We also (7) settle on a mechanism the


                                          3
              Case: 14-11421    Date Filed: 06/15/2016    Page: 4 of 79


government must follow to give that detained criminal alien a bond hearing.

Finally, we (8) apply our holdings to Sopo’s case and (9) conclude that he must

receive an immediate bond hearing as habeas relief.

                                I. BACKGROUND

      Sopo’s immigration case is not before us and remains pending in separate

proceedings now before the BIA. Sopo has been before the immigration judge

(“IJ”) and BIA three times, and his case is once again before the BIA for a fourth

round of review. In this part and the next, we describe Sopo’s removal

proceedings and criminal conviction, as they provide the backdrop for his

mandatory detention that has lasted four years.

A.    Asylum Application and Interview

      Sopo is a native and citizen of Cameroon and a member of the Bali tribe. In

May 2003, Sopo fled from his home country to the United States. After he arrived

in the United States, Sopo applied for asylum based on his political affiliations.

On August 23, 2004, the United States Citizenship and Immigration Services

(“USCIS”) granted Sopo’s application for asylum.

      In his application and the asylum interview, Sopo explained that he had held

leadership positions in the Bali Catholic Youth Association (“BCYA”) and the

Southern Cameroons National Council (“SCNC”). In 2000, Sopo was arrested

during an SCNC event. The police took his clothes and starved and beat him. At


                                          4
              Case: 14-11421    Date Filed: 06/15/2016    Page: 5 of 79


least twice a day, the police hung him upside-down from a metal pole, strapped

electrical nodes to his feet, and shocked him with increasing voltage.

      After about a week of imprisonment, Sopo “went into shock.” The police

abandoned him at a hospital, where he stayed for two weeks. Later in 2000, the

police arrested Sopo’s mother, and starved, beat, and raped her in an attempt to get

information about Sopo. She got out of prison by signing a pledge to give Sopo to

the authorities.

      In March 2002, Sopo was arrested during a BCYA meeting. The police beat

him, caned him, made him drink his own urine, and told him he would never leave

prison until he renounced his SCNC and BCYA activities. After about a week,

Sopo became ill and was released to go to the hospital. In September 2002, the

police raided Sopo’s house, arrested him again, and kept him in prison for two

months. He faced more beatings during that stay.

      In January 2003, Sopo obtained an American visa under his real name, but

police officers at the airport refused to let him leave Cameroon because there were

outstanding warrants against him. He then obtained a visa under a false name and

left Cameroon in May 2003. After obtaining asylum in 2004, Sopo settled in

Seattle, Washington, with his wife, who left Cameroon with him, and their

daughter, who was born in the United States shortly after their arrival.




                                          5
              Case: 14-11421       Date Filed: 06/15/2016   Page: 6 of 79


B.    Criminal Charges

      In March 2008, Sopo began assisting people in obtaining loans to buy used

cars. Sopo planned for the loan applicants to use the cars in connection with his

business. In order to obtain the loans, Sopo instructed the applicants to include

false information about their employment and salary. At least four people obtained

car loans at Sopo’s instruction.

      While federal prosecutors were investigating the loans, Sopo traveled to

Cancun, Mexico, purportedly for vacation. A warrant issued while he was there,

and Mexican authorities arrested him. In April 2010, Sopo was extradited to the

United States. The next month, he signed a plea agreement and pled guilty to four

counts of bank fraud. In August 2010, the district court sentenced him to serve 33

months’ imprisonment and pay $147,249.92 in restitution.

      Sopo served some portion of his federal sentence at a prison in Georgia. On

January 17, 2012, ICE served him with a notice to appear (“NTA”), alleging that

his bank-fraud convictions were aggravated felonies that made him removable

under 8 U.S.C. § 1227(a)(2)(A)(iii).

                        II. REMOVAL PROCEEDINGS

A.    Initial Hearings and December 19, 2012 IJ Decision

      On February 2, 2012, ICE transferred Sopo to an immigration detention

facility in Georgia. At a February 13, 2012 master calendar hearing, Sopo


                                            6
               Case: 14-11421       Date Filed: 06/15/2016       Page: 7 of 79


appeared pro se, and the IJ adjourned to give him more time to obtain legal

counsel, as well as to allow the government to file an amended NTA.

       At the February 27, 2012 master calendar hearing, Sopo informed the IJ that

he did not receive the government’s amended NTA in time to discuss the charges

with an attorney. The IJ granted him a second continuance.

       At the March 14, 2012 master calendar hearing, Sopo, pro se, conceded the

charge of removability. Sopo announced his intent to apply for withholding of

removal and relief under the United Nations Convention Against Torture

(“CAT”). 1 The IJ provided him with the necessary application forms.

       During the April 16, 2012 hearing, Sopo stated that he instead wanted to

resubmit his 2004 asylum application to serve as his request for withholding of

removal and CAT relief. Sopo stated that he did not have a copy of the prior

application because the government had not yet responded to his Freedom of

Information Act (“FOIA”) request. The IJ set a deadline for Sopo to file a copy of

the prior asylum application, and also ordered the parties to brief whether Sopo

was eligible for a waiver under Immigration and Nationality Act (“INA”) § 209(c),

8 U.S.C. § 1159(c) (a “§ 209(c) waiver”), and adjustment of status.



       1
         When we use the term “CAT relief,” we are referring to deferral of removal under the
CAT. When we use the term “withholding of removal,” we are referring to withholding of
removal under the INA. We choose these terms to avoid unnecessarily complicating our
discussion of Sopo’s immigration proceedings, when his § 2241 petition is the subject of this
opinion.
                                               7
             Case: 14-11421     Date Filed: 06/15/2016   Page: 8 of 79


      At the May 16, 2012 hearing, Sopo filed an application for a § 209(c) waiver

and adjustment of status. During a May 31, 2012 hearing, the government filed its

response. As Sopo was still waiting on his FOIA request, the IJ adjourned the

hearing.

      At a June 21, 2012 hearing, Sopo was still without his FOIA documents, and

the government refused to file a copy of Sopo’s previous asylum application to

expedite the case. The IJ ordered Sopo to file a completed asylum application by

June 28, 2012—regardless of whether he received the FOIA documents.

      At the June 28, 2012 hearing, Sopo stated that he would not file a new

asylum application because the IJ did not have the authority to make him fill out a

second form when the first one was in his file. Consistent with prior warnings, the

IJ responded by deeming Sopo’s claims to withholding of removal and CAT relief

abandoned, and scheduled a hearing on Sopo’s application for a § 209(c) waiver

and adjustment of status.

      Before the next hearing, however, the IJ recused himself and transferred the

case to a new IJ. At an August 6, 2012 master calendar hearing, the new IJ

continued the case until September 6, 2012, to provide Sopo with more time to

receive the FOIA documents. By September 6, 2012, Sopo had received his FOIA

documents, including his prior asylum application, and he filed them during the

September 6 hearing.


                                         8
              Case: 14-11421    Date Filed: 06/15/2016    Page: 9 of 79


      On November 2, 2012, the IJ held a merits hearing on Sopo’s application for

a § 209(c) waiver and adjustment of status, and reconvened on November 30, 2012

to further question Sopo.

      On December 19, 2012, the IJ issued a written decision. The IJ indicated

that, despite the previous IJ’s abandonment ruling, she had decided to consider

Sopo’s 2004 asylum application as a request for withholding of removal and CAT

relief. The IJ found that Sopo was a credible witness, but denied withholding of

removal, CAT relief, and adjustment of status with a § 209(c) waiver, and ordered

Sopo’s removal to Cameroon.

B.    First Appeal to BIA and October 23, 2013 Remand

      Sopo appealed to the BIA. In an October 23, 2013 opinion, the BIA noted,

as a threshold matter, that the IJ had failed to terminate Sopo’s asylee status. The

BIA ordered a remand and instructed the IJ to determine, in the first instance,

whether Sopo’s asylee status should be terminated.

      The BIA advised that, if the IJ terminated Sopo’s asylee status, the IJ would

also need to re-examine CAT relief and could choose to “revisit her findings

regarding whether the respondent merits a waiver under section 209 as a matter of




                                          9
              Case: 14-11421       Date Filed: 06/15/2016      Page: 10 of 79


discretion, taking into account her updated findings” on CAT relief. The BIA

affirmed the denial of withholding of removal.2

C.     Hearings on Remand and March 5, 2014 IJ Decision

       At the December 5, 2013 hearing on remand, the IJ ordered briefing on

whether Sopo’s asylee status should be revoked.

       During a January 9, 2014 hearing, the government filed (1) the sworn

statement of Nicky Church of the United Kingdom (“UK”) Border Agency of the

Home Office; and (2) a motion alleging that Sopo was in the UK at points in 2000

and 2002, which contradicted key statements in Sopo’s original asylum

application. In her statement, Church indicated that Sopo’s fingerprints matched

the fingerprints of a Cameroonian national who was arrested in the UK at various

times in 2000 and 2002.

       At the January 16, 2014 hearing, Sopo submitted evidence, and the

government filed a formal USCIS notice of intent to terminate Sopo’s asylee

status. At the January 23, 2014 hearing, Sopo presented additional evidence. On

February 10, 2014, the IJ held a merits hearing.



       2
         Typically, when an alien cannot establish grounds for withholding of removal under the
INA, the alien cannot obtain any form of CAT relief, as proving torture under the CAT is harder
than proving persecution under the INA. Sopo, however, was barred from obtaining withholding
of removal—under the INA and the CAT—due to the nature of his crimes. But he remained
eligible for deferral of removal under the CAT. This seems to explain how the BIA, in Sopo’s
case, affirmed the denial of withholding of removal, while deciding that the CAT claim required
further merits review.
                                              10
             Case: 14-11421     Date Filed: 06/15/2016    Page: 11 of 79


      On March 5, 2014, the IJ issued a written decision, which terminated Sopo’s

asylee status, denied CAT relief, and reaffirmed the previous denial of Sopo’s

application for a § 209(c) waiver and adjustment of status. The IJ found that Sopo

was not a credible witness based on the Church statement and other related new

evidence showing that he was not in Cameroon in 2000 and 2002. Based on the

adverse credibility finding, the IJ denied Sopo’s CAT claim and declined to revisit

her previous decision denying a § 209(c) waiver and adjustment of status.

D.    Second Appeal to BIA and August 22, 2014 Remand

      Sopo appealed the IJ’s decision to the BIA a second time. Sopo argued that

the IJ failed to rule on the admissibility of the Church statement before adding it to

the record and that a remand was necessary to avoid a due process violation.

      On August 22, 2014, the BIA remanded Sopo’s case to the IJ. It held that

the IJ properly terminated Sopo’s asylee status, but erred in relying on the Church

statement to deny CAT relief. The BIA stated that Sopo should have been afforded

an opportunity at his hearings to examine and object to the government’s evidence.

E.    Hearings on Remand and February 25, 2015 IJ Decision

      On October 8, 2014, the parties appeared on remand in a different

immigration court. The presiding IJ determined that the case should be transferred

back to the IJ who entered the decision that the BIA reviewed. On November 6,

2014, the parties appeared for calendaring before the proper IJ.


                                          11
             Case: 14-11421     Date Filed: 06/15/2016   Page: 12 of 79


      At a December 1, 2014 hearing, Sopo filed a motion requesting to cross-

examine Church and, alternatively, contended that her signed statement was

inadmissible and fraudulent. At a January 13, 2015 merits hearing, Sopo explained

why the Church statement was fabricated and premised on forged documents.

      On February 25, 2015, the IJ issued a written decision denying CAT relief

for the third time. The IJ determined that the Church statement was admissible,

but gave it little weight because the government failed to carry its evidentiary

burden of showing why Church was unavailable to testify at the merits hearing. As

a result, the IJ rescinded her previous determination and concluded that Sopo was

credible. Nevertheless, the IJ found that Sopo had still failed to show that he was

entitled to CAT relief.

F.    Third Appeal to BIA and August 3, 2015 Affirmance

      Sopo’s third appeal to the BIA argued that the IJ erred in (1) denying his

CAT claim and (2) failing to reconsider the denial of his application for a § 209(c)

waiver and adjustment of status, in light of the changed credibility finding.

      In an August 3, 2015 order, the BIA affirmed Sopo’s order of removal. The

BIA determined that: (1) Sopo had not shown that he qualified for CAT relief; and

(2) the § 209(c) waiver and adjustment of status request were not properly before

the BIA, as the IJ had followed the BIA’s instructions after the first remand and

denied the waiver “as a matter of discretion.”


                                          12
             Case: 14-11421    Date Filed: 06/15/2016    Page: 13 of 79


G.    Petition for Review Before this Court

      On August 10, 2015, in this Court, Sopo filed a petition for review and a

motion for stay of removal. On September 14, 2015, over the government’s

opposition, this Court granted Sopo’s motion for a stay of removal.

      Partway through briefing on the petition for review, the government filed a

motion to remand Sopo’s case to the BIA. The government conceded that the BIA

had applied an erroneous legal standard in affirming the IJ’s denial of CAT relief,

and had further erred by failing to consider whether the IJ needed to reconsider her

denial of the § 209(c) waiver and adjustment of status now that she found Sopo

credible again.

      On February 2, 2016, this Court granted the government’s motion, vacated

the BIA’s order, and remanded the case to the BIA for further proceedings on

Sopo’s applications for CAT relief and a § 209(c) waiver and adjustment of status.

                         III. SECTION 2241 PETITION

      In May 2013, against the backdrop of his ongoing administrative removal

proceedings, Sopo filed a pro se § 2241 petition in the district court. Sopo alleged

that he had never had a bond hearing during his then-16 months of ICE detention

that began on February 2, 2012. He argued that his continued mandatory detention

without a bond hearing violated the Due Process Clause. Sopo requested a bond

hearing or immediate release from detention.


                                         13
               Case: 14-11421       Date Filed: 06/15/2016       Page: 14 of 79


       The government filed a motion to dismiss, claiming that Sopo’s continued

detention without a bond hearing was not unlawful because § 1226(c) squarely

prohibits the release of criminal aliens, like Sopo, during the entirety of the

removal proceedings.

       A magistrate judge issued a report and recommendation (“R&R”),

recommending dismissal of the § 2241 petition. The magistrate judge concluded

that § 1226(c) made Sopo’s custody mandatory, the Supreme Court upheld the

statute’s constitutionality in Demore v. Kim, 538 U.S. 510, 123 S. Ct. 1708 (2003),

and Sopo’s claim was meritless.

       The district court overruled Sopo’s objections to the R&R, adopted the

magistrate judge’s R&R, and dismissed Sopo’s § 2241 petition. Sopo filed a

timely notice of appeal. On appeal, we appointed counsel for Sopo.

                          IV. STATUTORY FRAMEWORK

       We first describe the relevant statutes in 8 U.S.C. §§ 1226 and 1231 to

compare how Congress has constructed different, though noticeably interrelated,

frameworks for detaining criminal and non-criminal aliens. 3




       3
        When we use the term “criminal aliens,” we refer to the subset of aliens who have
committed serious enough crimes to fall under the provisions of § 1226(c). This includes crimes
of moral turpitude, controlled substance offenses, aggravated felonies, certain firearm offenses,
human trafficking, and crimes relating to national security and terrorism. See INA § 236(c)(1);
8 U.S.C. § 1226(c)(1). When we use the term “non-criminal aliens,” we refer to all aliens who
have not committed any of these § 1226(c) predicate offenses.
                                               14
             Case: 14-11421     Date Filed: 06/15/2016   Page: 15 of 79


      Section 1226 authorizes the detention of aliens during the removal

proceedings. While § 1226(a) controls non-criminal aliens’ detentions, § 1226(c)

controls criminal aliens’ detentions. See INA § 236(a), (c), 8 U.S.C. § 1226(a),

(c). Once an alien’s removal proceedings are completed, ICE’s detention authority

shifts to § 1231, which also distinguishes between non-criminal and criminal

aliens. See INA § 241, 8 U.S.C. § 1231.

      Understanding these statutes is key to reading the two major Supreme Court

cases about immigration detention and to our deciding this case.

A.    Section 1226(a) and Non-Criminal Aliens During Removal Proceedings

      The Attorney General has the discretion to detain a non-criminal alien

“pending a decision on whether the alien is to be removed from the United States.”

INA § 236(a), 8 U.S.C. § 1226(a). The Attorney General may detain the alien for

the duration of the removal proceedings, or release the alien on bond or conditional

parole. INA § 236(a)(1)-(2), 8 U.S.C. § 1226(a)(1)-(2). The Attorney General’s

decision regarding detention, bond, or parole is not reviewable by the courts. INA

§ 236(e), 8 U.S.C. § 1226(e).

      In connection with § 1226(a), the Department of Homeland Security

(“DHS”) promulgated regulations setting out the process by which a non-criminal

alien may obtain release. The regulations provide that, in order to obtain bond or

conditional parole, the “alien must demonstrate to the satisfaction of the [decision


                                          15
               Case: 14-11421        Date Filed: 06/15/2016       Page: 16 of 79


maker] that such release would not pose a danger to property or persons, and that

the alien is likely to appear for any future proceeding.” 8 C.F.R. § 1236.1(c)(8).

The District Director makes the initial custody determination, and the alien has the

right to appeal an adverse decision to the IJ, and then to the BIA. Id.

§ 1236.1(d)(1), (3).

B.     Section 1226(c) and Criminal Aliens During Removal Proceedings

       Although the Attorney General has broad discretion to release non-criminal

aliens during their removal proceedings, the INA limits the Attorney General’s

discretion in the case of criminal aliens. In relevant part, § 1226(c) mandates that

“[t]he Attorney General shall take into custody any alien who . . . is deportable by

reason of having committed [an aggravated felony, among other offenses].” INA

§ 236(c)(1)(B), 8 U.S.C. § 1226(c)(1)(B) (emphasis added). Section 1226(c)

provides that the Attorney General may release a criminal alien “only if” necessary

for narrow witness protection purposes. INA § 236(c)(2), 8 U.S.C. § 1226(c)(2).

       Under § 1226(c), custody is mandatory for criminal aliens throughout the

entirety of their removal proceedings, and there is no statutory possibility for

release on bond. 4 In that way, subsection (c) of § 1226 serves as an exception to



       4
         The only process to which a criminal alien is entitled is a “Joseph hearing,” during
which the alien has the opportunity to prove that he is not subject to § 1226(c). Demore, 538
U.S. at 514 n.3, 123 S. Ct. at 1712 n.3; see In re Joseph, 22 I. & N. Dec. 799 (1999). The
detainee may avoid mandatory detention if he establishes that he is not an alien, that he was not
convicted of a predicate crime, or “that the INS is otherwise substantially unlikely to establish
                                                16
               Case: 14-11421       Date Filed: 06/15/2016        Page: 17 of 79


the flexible rule in subsection (a) of § 1226 that applies to all other aliens during

removal proceedings—those that do not fall into this specific subcategory by virtue

of having a qualifying criminal conviction. Compare INA § 236(a), 8 U.S.C.

§ 1226(a), with INA § 236(c), 8 U.S.C. § 1226(c).

       Because the Supreme Court’s framework for analyzing the constitutionality

of immigration detention statutes turns on subtle distinctions between the types of

detention at play, we examine § 1231 to understand the broader statutory scheme.

C.     Section 1231 and the 90-Day Removal Period

       Section 1231 contains a 90-day window that is called the “removal period.”

INA § 241(a)(1)(A), 8 U.S.C. § 1231(a)(1)(A). Generally, “when an alien is

ordered removed, the Attorney General shall remove the alien from the United

States within a period of 90 days.” Id. But this statutory 90-day “removal period”

in § 1231 does not begin until the latest of three dates:

       (i)     The date the order of removal becomes administratively final.
       (ii)    If the removal order is judicially reviewed and if a court orders
               a stay of the removal of the alien, the date of the court’s final
               order.
       (iii)   If the alien is detained or confined (except under an
               immigration process), the date the alien is released from
               detention or confinement.




that he is in fact subject to mandatory detention.” Demore, 538 U.S. at 514 n.3, 123 S. Ct. at
1712 n.3.
                                                17
               Case: 14-11421       Date Filed: 06/15/2016       Page: 18 of 79


INA § 241(a)(1)(B), 8 U.S.C. § 1231(a)(1)(B) (emphasis added). Thus, if a court

stays an alien’s removal during judicial review of the alien’s removal order, the

statutory 90-day “removal period” does not begin until the court’s final order. See

INA § 241(a)(1)(B)(ii), 8 U.S.C. § 1231(a)(1)(B)(ii).

       During the 90-day “removal period,” the statute mandates that “the Attorney

General shall detain the alien.” INA § 241(a)(2), 8 U.S.C. § 1231(a)(2) (emphasis

added). “Under no circumstance during the removal period shall the Attorney

General release [a criminal alien].” Id. If a criminal alien is already detained

under § 1226(c) during removal proceedings, detention pursuant to § 1231 does not

begin until the date the “removal period” begins, which is the latest of the three

dates outlined above.

       Notably, if the Attorney General is unable to remove an alien within the 90-

day removal period, § 1231 differentiates between non-criminal and criminal

aliens. Compare INA § 241(a)(3), 8 U.S.C. § 1231(a)(3), with INA § 241(a)(6),

8 U.S.C. § 1231(a)(6). If a non-criminal alien is not removed during the 90-day

removal period, the Attorney General must release the non-criminal alien “subject

to supervision.” INA § 241(a)(3), 8 U.S.C. § 1231(a)(3).5




       5
         While under supervision, the alien must periodically appear before an immigration
officer, obey written restrictions, and comply with other requirements provided for by regulation.
INA § 241(a)(3), 8 U.S.C. § 1231(a)(3).
                                               18
             Case: 14-11421    Date Filed: 06/15/2016    Page: 19 of 79


      However, if the Attorney General is unable to remove a criminal alien within

the 90-day removal period, she may continue detaining the criminal alien as a

matter of discretion. See INA § 241(a)(6), 8 U.S.C. § 1231(a)(6). Section

1231(a)(6) provides that criminal aliens “may be detained beyond the removal

period and, if released, shall be subject to the terms of supervision” governing non-

criminal aliens not removed during the 90-day period. Id. Therefore, on the face

of the statute, the Attorney General may detain a criminal alien indefinitely without

providing an opportunity for supervised release. See id.

      In sum, the statutory framework in § 1226 and § 1231 grants the Attorney

General broad discretion to release non-criminal aliens both during removal

proceedings and even after a final removal order. In stark contrast, Congress has

mandated the detention of criminal aliens throughout the entire process. We now

review the Supreme Court decisions addressing the constitutionality of Congress’s

mandates in these statutes.

                                V. DISCUSSION

A.    Supreme Court Decisions

      In Zadvydas v. Davis, 533 U.S. 678, 688-89, 121 S. Ct. 2491, 2498 (2001),

the Supreme Court addressed § 1231(a)(6), which authorizes the Attorney General

to detain criminal aliens after the expiration of the 90-day removal period. The

Supreme Court applied the doctrine of constitutional avoidance and construed the


                                         19
              Case: 14-11421    Date Filed: 06/15/2016    Page: 20 of 79


statute to contain an implicit temporal limitation on the Attorney General’s

detention of criminal aliens. Zadvydas, 533 U.S. at 682, 689, 121 S. Ct. at 2495,

2498.

        This case arose after the government failed to remove petitioner Zadvydas, a

criminal alien, during that 90-day removal window. Id. at 684, 121 S. Ct. at 2496.

Zadvydas was born to Lithuanian parents in a displaced persons camp in Germany,

and neither Germany nor Lithuania regarded him as a citizen. Id. at 684, 121 S. Ct.

at 2495-96. Both countries refused to accept him from the United States, and his

removal in the foreseeable future was unlikely. See id. at 684, 699, 121 S. Ct. at

2496, 2504.

        The government maintained that § 1231(a)(6) allowed the Attorney General

to detain Zadvydas, and similarly situated criminal aliens, indefinitely, but the

Supreme Court held otherwise. See id. at 682, 689, 121 S. Ct. at 2495, 2498. The

Supreme Court began by emphasizing that “[f]reedom from imprisonment—from

government custody, detention, or other forms of physical restraint—lies at the

heart of the liberty [the Due Process] Clause protects.” Id. at 690, 121 S. Ct. at

2498. It also clarified that “the Due Process Clause applies to all ‘persons’ within

the United States, including aliens.” Id. at 693, 121 S. Ct. at 2500.

        The Supreme Court stated that immigration proceedings and detention “are

civil, not criminal, and . . . nonpunitive in purpose and effect.” See id. at 690, 121


                                          20
               Case: 14-11421       Date Filed: 06/15/2016       Page: 21 of 79


S. Ct. at 2499. Under the Due Process Clause, civil detention is permissible only

when there is a “special justification” that “outweighs the individual’s

constitutionally protected interest in avoiding physical restraint.” Id. (quotation

marks omitted). The Supreme Court could discern no special justification for

indefinitely holding criminal aliens in civil detention who were not especially

dangerous, and who had little chance of actually being removed. Id. at 690-91,

121 S. Ct. at 2499.

       The Supreme Court reiterated the rule that “[i]t is a cardinal principle of

statutory interpretation . . . that when an Act of Congress raises a serious doubt as

to its constitutionality, this Court will first ascertain whether a construction of the

statute is fairly possible by which the question may be avoided.”6 Id. at 689, 121

S. Ct. at 2498 (quotation marks omitted). As “[a] statute permitting indefinite

detention of an alien would raise a serious constitutional problem” under the Fifth

Amendment’s Due Process Clause, the Supreme Court determined that Congress

must have included an implicit temporal limitation in § 1231(a)(6). Id. at 682, 690,

699, 121 S. Ct. at 2495, 2498, 2503. That limitation, in turn, allowed for habeas

relief after the criminal alien’s detention exceeded the “period reasonably

necessary to secure removal.” Id. at 682, 699, 121 S. Ct. at 2495, 2504.


       6
         The Supreme Court explained that the doctrine of constitutional avoidance reflects the
basic assumption that Congress intends to legislate within constitutional limits. Almendarez-
Torres v. United States, 523 U.S. 224, 238, 118 S. Ct. 1219, 1228 (1998).
                                               21
             Case: 14-11421     Date Filed: 06/15/2016    Page: 22 of 79


      The Supreme Court further instructed that the reasonableness of the length

of a criminal alien’s detention should be measured “primarily in terms of the

statute’s basic purpose.” Id. at 699, 121 S. Ct. at 2504. It provided a bright-line

rule for administrative ease, and held that, after six months in post-removal-order

status, if the criminal alien provides “good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable future, the

Government must respond with evidence sufficient to rebut that showing.” Id. at

701, 121 S. Ct. at 2505. If the government does not meet its burden, the criminal

alien must be released from confinement. See id.

      Two years after Zadvydas, the Supreme Court took up Demore, which

examined the mandatory detention statute at issue here—§ 1226(c), which

authorizes detention of criminal aliens during the entirety of the removal

proceedings. Demore, 538 U.S. at 513, 123 S. Ct. at 1712. The Supreme Court

distinguished the “potentially permanent” detention period at issue in Zadvydas

from detention during the pendency of removal proceedings, and upheld § 1226(c)

as facially constitutional. Id. at 528-29, 531, 123 S. Ct. at 1720-22 (quotation

marks omitted). The Supreme Court based its holding on two factors.

      First, the Supreme Court emphasized that the purpose of the mandatory

detention in § 1226(c) is to prevent deportable criminal aliens from absconding and

from committing more crimes before they are removed. See id. at 518-20, 527-28,


                                          22
             Case: 14-11421     Date Filed: 06/15/2016    Page: 23 of 79


123 S. Ct. at 1714-15, 1719-20. The Supreme Court explained that “Congress

adopted this provision against a backdrop of wholesale failure by the INS to deal

with increasing rates of criminal activity by aliens.” Id. at 518, 123 S. Ct. at 1714.

The evidence before Congress showed that 77 percent of removable criminal aliens

were arrested at least once after their original offense and before their removal, and

45 percent were arrested multiple times. Id. at 518, 123 S. Ct. at 1715. On top of

that, approximately 20 percent did not appear for their removal proceedings. Id. at

519, 123 S. Ct. at 1715.

      As the Immigration and Naturalization Service (“INS”) was unable to

identify, much less remove, criminal aliens, Congress provided for mandatory

detention. Id. at 518, 521, 123 S. Ct. at 1715-16. The Supreme Court observed

that, unlike the detention of the petitioner in Zadvydas (where it was impossible to

effectuate § 1231(a)(6)’s goal of removing the criminal alien), the continued

detention of petitioner Demore under § 1226(c) still served Congress’s purposes,

because it ensured that he would come to his removal proceedings instead of

remaining at large where he could commit more crimes. See id. at 518, 527-28,

123 S. Ct. at 1715, 1719-20.

      Second, the Supreme Court stressed the length of the detention in

distinguishing between § 1226(c)’s constitutionality and § 1231(a)(6)’s

unconstitutionality. It noted that there were statistics showing that, in the majority


                                          23
               Case: 14-11421        Date Filed: 06/15/2016       Page: 24 of 79


of cases, a criminal alien’s removal proceedings lasted less than 90 days. Id. at

529, 123 S. Ct. at 1720. In 85 percent of cases in which the government held the

alien under § 1226(c), “removal proceedings [were] completed in an average time

of 47 days and a median of 30 days. In the remaining 15 [percent] of cases, in

which the alien appeal[ed] the decision of the Immigration Judge . . . appeal [took]

an average of four months, with a median time that [was] slightly shorter.” Id. at

529, 123 S. Ct. at 1721 (citation omitted).

       The Supreme Court concluded: “In sum, the detention at stake under

§ 1226(c) lasts roughly a month and a half in the vast majority of cases in which it

is invoked, and about five months in the minority of cases in which the alien

chooses to appeal.” Id. at 530, 123 S. Ct. at 1721. It found that this was a limited

period of time and materially different from the indefinite detention discussed in

Zadvydas. See id. at 528, 123 S. Ct. at 1720.

       Based on these critical observations, the Supreme Court held that

“Congress . . . may require that persons . . . be detained for the brief period

necessary for their removal proceedings,” without the opportunity to argue for

bond. 7 See id. at 513, 123 S. Ct. at 1712 (emphasis added).



       7
        The Supreme Court in Demore emphasized that Congress has broad power to legislate
on immigration. Demore, 538 U.S. at 521, 123 S. Ct. at 1716 (“In the exercise of its broad
power over naturalization and immigration . . . .” (quotation marks omitted)). However, that
power is limited by the Due Process Clause. See id. at 523, 123 S. Ct. at 1717. The Supreme
Court reasoned that these principles operate together to allow Congress to initially require the
                                                24
                Case: 14-11421        Date Filed: 06/15/2016        Page: 25 of 79


       Justice Kennedy provided the fifth vote for the majority opinion, but wrote a

concurrence, which is “especially relevant” to our reading of Demore. See Pesci v.

Budz, 730 F.3d 1291, 1297 n.2 (11th Cir. 2013). Justice Kennedy suggested that,

though the mandatory detention of criminal aliens under § 1226(c) was facially

constitutional, there was still room for as-applied challenges in unique

circumstances. See Demore, 538 U.S. at 532-33, 123 S. Ct. at 1722 (Kennedy, J.,

concurring). His analysis was that, “since the Due Process Clause prohibits

arbitrary deprivations of liberty, a lawful permanent resident alien such as

respondent could be entitled to an individualized determination as to his risk of

flight and dangerousness if the continued detention became unreasonable or

unjustified.” Id. at 532, 123 S. Ct. at 1722 (Kennedy, J., concurring) (emphasis

added). He added that, “[w]ere there to be an unreasonable delay by the INS in

pursuing and completing deportation proceedings, it could become necessary then

to inquire whether the detention is not to facilitate deportation, or to protect against

risk of flight or dangerousness, but to incarcerate for other reasons.” Id. at 532-33,

123 S. Ct. at 1722 (Kennedy, J., concurring) (emphasis added).

       While Demore upheld § 1226(c)’s provision mandating detention of criminal

aliens during removal proceedings, it did so with a strong constitutional caveat




detention of criminal aliens without a specific, individualized finding that a particular alien is a
danger to the community or a flight risk. See id. at 523-30, 123 S. Ct. at 1717-22.
                                                 25
             Case: 14-11421      Date Filed: 06/15/2016    Page: 26 of 79


about due process concerns as to continued mandatory detention where the

duration of the removal proceedings is unreasonably long or delayed. Outside of

Justice Kennedy’s Demore concurrence, the Supreme Court has never addressed

how long under § 1226(c) the government can detain a criminal alien, here an

aggravated felon.

B.    Implicit Temporal Limitation in § 1226(c)

      Because Demore upheld the constitutionality of § 1226(c), the government

takes the position that § 1226(c) mandates the detention of criminal aliens during

their entire removal proceedings, no matter how long they last. The government

ignores that this is a civil detention case and the profound liberty interest at stake.

“Freedom from imprisonment—from government custody, detention, or other

forms of physical restraint—lies at the heart of the liberty that [the Due Process]

Clause protects.” Zadvydas, 533 U.S. at 690, 121 S. Ct. at 2498.

      Reading Demore and Zadvydas together, and as a matter of constitutional

avoidance, five other circuits have rejected the government’s position and

construed § 1226(c) to contain an implicit temporal limitation and to authorize

criminal aliens’ detention, not indefinitely, but for a reasonable amount of time

after which a bond hearing is necessary to fulfill the purposes of the mandatory

detention statute. See Reid v. Donelan, 819 F.3d 486, 494 (1st Cir. 2016)

(stressing the concept that “a categorical, mandatory, and indeterminate detention


                                           26
             Case: 14-11421      Date Filed: 06/15/2016    Page: 27 of 79


raises severe constitutional concerns” in recognizing “that the Due Process Clause

imposes some form of ‘reasonableness’ limitation upon the duration of detention

that can be considered justifiable under that statute,” and finding “it necessary to

read an implicit reasonableness requirement into the statute”); Lora v. Shanahan,

804 F.3d 601, 606 (2d Cir. 2015) (“[W]e hold that, in order to avoid significant

constitutional concerns surrounding the application of section 1226(c), it must be

read to contain an implicit temporal limitation.”), petition for cert. filed, 84

U.S.L.W. 3562 (U.S. Apr. 21, 2016) (No. 15-1307); Rodriguez v. Robbins, 715

F.3d 1127, 1138 (9th Cir. 2013) (“[W]e conclude that, to avoid constitutional

concerns, § 1226(c)’s mandatory language must be construed to contain an implicit

reasonable time limitation . . . .” (quotation marks omitted)); Diop v.

ICE/Homeland Sec., 656 F.3d 221, 231-32 (3d Cir. 2011) (“[W]e conclude that the

statute implicitly authorizes detention for a reasonable amount of time, after which

the authorities must make an individualized inquiry into whether detention is still

necessary to fulfill the statute’s purposes of ensuring that an alien attends removal

proceedings and that his release will not pose a danger to the community.”); Ly v.

Hansen, 351 F.3d 263, 267-68, 270-71 (6th Cir. 2003) (“Therefore, we hold that

the INS may detain prima facie removable aliens for a time reasonably required to

complete removal proceedings in a timely manner. If the process takes an

unreasonably long time, the detainee may seek relief in habeas proceedings.”).


                                           27
             Case: 14-11421    Date Filed: 06/15/2016   Page: 28 of 79


      In so holding, these circuits have acknowledged the realities of immigration

detention and how the entire process of removal proceedings has lengthened. Prior

to Demore, in 2001, the average time that an alien was detained while awaiting a

final order of removal or release, under any statutory detention provision, was 39

days. Lora, 804 F.3d at 605. By 2003, the year of Demore, criminal aliens

specifically were spending an average of 47 days in detention. See id. While the

government has not provided statistics in recent years, academic researchers

estimate that in 2012 the average amount of time an alien with a criminal

conviction spent in removal proceedings (and likely in detention) was 455 days.

See Mark Noferi, Cascading Constitutional Deprivation: The Right to Appointed

Counsel for Mandatorily Detained Immigrants Pending Removal Proceedings, 18

Mich. J. Race & L. 63, 81 (2012) (relying on data from Syracuse University’s

Transactional Records Access Clearinghouse). This represents a dramatic increase

since the Supreme Court decided Demore a decade earlier and since Congress

enacted § 1226(c) in 1996. See Illegal Immigration Reform and Immigrant

Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009, 3009-585 to -87;

Demore, 538 U.S. 510, 123 S. Ct. 1708.

      These other circuits have concluded that Congress constitutionally can

require mandatory detention during a criminal alien’s removal proceedings as a

general rule, but § 1226(c) may become unconstitutionally applied if a criminal


                                         28
             Case: 14-11421     Date Filed: 06/15/2016   Page: 29 of 79


alien’s detention without even a bond hearing is unreasonably prolonged. In other

words, § 1226(c) must contain an “implicit reasonable time limitation, the

application of which is subject to federal court review.” Cf. Zadvydas, 533 U.S. at

682, 121 S. Ct. at 2495 (quotation marks omitted). Construing the statute in this

fashion avoids “serious doubt[s]” about the constitutionality of indefinite

detention. See id. at 689, 121 S. Ct. at 2498. Other circuits have also concluded

that this construction is “fairly possible” because Congress has not clearly

demonstrated an intent to empower the Attorney General to indefinitely detain

criminal aliens. See id. at 689, 121 S. Ct. at 2498; see, e.g., Diop, 656 F.3d at 235

(stating that a court cannot interpret a statute to avoid constitutional concerns when

doing so would be inconsistent with clear congressional intent, but concluding that

there was no issue in this context because there was no evidence that Congress

intended to indefinitely detain aliens under § 1226(c)); cf. Reid, 819 F.3d at 494

(“[C]ourts interpret statutes with the presumption that Congress does not intend to

pass unconstitutional laws.” (alteration in original) (quotation marks omitted)).

      Sopo’s case illustrates how protracted some removal proceedings have

become in recent years due, in part, to the complexity of immigration issues.

ICE’s continuous mandatory detention of Sopo without a bond hearing has lasted

for four years, including through two BIA remands to the IJ, and patently raises

serious constitutional concerns. Therefore, as a matter of constitutional avoidance,


                                          29
             Case: 14-11421     Date Filed: 06/15/2016    Page: 30 of 79


we readily join other circuits in holding that § 1226(c) “implicitly authorizes

detention for a reasonable amount of time, after which the authorities must make

an individualized inquiry into whether detention is still necessary to fulfill the

statute’s purposes of ensuring that an alien attends removal proceedings and that

his release will not pose a danger to the community.” Diop, 656 F.3d at 231. We

too construe § 1226(c) to contain an implicit temporal limitation at which point the

government must provide an individualized bond hearing to detained criminal

aliens whose removal proceedings have become unreasonably prolonged. See

Demore, 538 U.S. at 532, 123 S. Ct. at 1722 (Kennedy, J., concurring).

      We now turn to the more challenging issue of discerning the trigger point at

which a detained criminal alien’s removal proceedings and concomitant mandatory

detention become unreasonably prolonged, triggering the need for an

individualized bond hearing.

                               VI. TRIGGER POINT

A.    Approaches of Other Circuits

      Courts throughout the country have adopted one of two general approaches

for evaluating when a criminal alien’s due process rights are violated by mandatory

civil detention without a bond hearing under § 1226(c). We refer to these as the

“bright-line” and “case-by-case” approaches.




                                          30
             Case: 14-11421     Date Filed: 06/15/2016    Page: 31 of 79


      The Second and Ninth Circuits use the bright-line approach. The Ninth

Circuit requires that, at the six-month mark, the government shall provide all

criminal aliens detained under § 1226(c) with a bond hearing. See Rodriguez v.

Robbins, 804 F.3d 1060, 1065, 1079-81 (9th Cir. 2015), petition for cert. filed sub.

nom., Jennings v. Rodriguez, 84 U.S.L.W. 3562 (U.S. Mar. 25, 2016) (No. 15-

1204). The Second Circuit also adopted the six-month rule, reasoning that it

eliminates “inconsistency and confusion” and ensures that “similarly situated

detainees receive similar treatment.” Lora, 804 F.3d at 614-16.

      At the bond hearing stage, the Ninth Circuit requires the government to

“prove by clear and convincing evidence that [a criminal] alien is a flight risk or a

danger to the community to justify denial of bond.” Rodriguez, 804 F.3d at 1087

(quotation marks omitted). The Second Circuit requires the government, at the

bond hearing before an IJ, to carry the burden of proof to establish by clear and

convincing evidence that the criminal alien is a flight risk or a danger to the

community. Lora, 804 F.3d at 616.

      For the case-by-case approach, we look to the First, Third, and Sixth

Circuits, which have rejected a bright-line rule and held that whether detention of a

criminal alien has become unreasonable depends on the factual circumstances of

the case. Those courts have held that, because each criminal alien’s removal

proceedings raises a unique set of facts and issues, making the length of the


                                          31
             Case: 14-11421    Date Filed: 06/15/2016    Page: 32 of 79


proceedings unpredictable, it would be unwise to set a universal or bright-line

timeline for when mandatory detention shifts from being reasonable to

unreasonable. See Reid, 819 F.3d at 496 (rejecting a bright-line six-month rule on

multiple grounds, including the fact that the Zadvydas six-month period “was

predicated on there being no foreseeable hope of removal,” the detention was

“potentially permanent,” and “there were simply no metrics by which to judge just

how much longer towards eternity could be considered ‘reasonable,’” warranting a

bright-line rule (quotation marks omitted)); Diop, 656 F.3d at 232-33 (noting that

the inquiry into whether detention has become unreasonable “will necessarily be a

fact-dependent inquiry that will vary depending on individual circumstances” and

“declin[ing] to establish a universal point at which detention will always be

considered unreasonable”); Ly, 351 F.3d at 271 (“A bright-line time limitation . . .

would not be appropriate . . . . [C]ourts must examine the facts of each case[] to

determine whether there has been unreasonable delay in concluding removal

proceedings.”).

      These three circuit courts instruct that a criminal alien may file a § 2241

petition when he contends that his removal proceedings and continued civil

detention without a bond hearing have become protracted and thus violate the Due

Process Clause. See Reid, 819 F.3d at 498-99; Diop, 656 F.3d at 233, 235; Ly, 351

F.3d at 272-73. Then, a federal court, examining the individual circumstances of


                                         32
             Case: 14-11421     Date Filed: 06/15/2016    Page: 33 of 79


the case, will decide whether the criminal alien’s continued detention has become

unreasonable. See Reid, 819 F.3d at 500-01; Diop, 656 F.3d at 234; Ly, 351 F.3d

at 272-73.

      Under this configuration, if the district court grants the criminal alien’s

§ 2241 petition, it then orders the government to provide an opportunity for the

alien to obtain bond. At that point, the Third Circuit shifts the burden of proof

from the petitioner to the government. See Diop, 656 F.3d at 233. The Third

Circuit ruled that there must be a bond hearing “at which the Government bears the

burden of proving that continued detention is necessary to fulfill the purposes of

the detention statute.” Id. The Sixth Circuit has not explicitly defined the

mechanism by which the government must make an individualized bond

determination; but, in Ly, it affirmed a district court order that directed the agency

to hold a hearing. 351 F.3d at 266, 273. The First Circuit also affirmed a district

court order directing the government to hold a bond hearing. Reid, 819 F.3d at

491-92.

      The First Circuit’s Reid decision contains the most extensive discussion of

why an individualized case-by-case approach adheres more closely to the relevant

legal precedent. The First Circuit reasoned that, “while the Second and Ninth

Circuits claim to have read an implicit ‘reasonableness limitation’ into § 1226(c),

we think it more accurate to say that they have simply read an implicit ‘six-month


                                          33
             Case: 14-11421     Date Filed: 06/15/2016    Page: 34 of 79


expiration’ into § 1226(c).” Id. at 497. The First Circuit viewed “Demore as

implicitly foreclosing our ability to adopt a firm six-month rule” because “[i]n

Demore, the Supreme Court declined to state any specific time limit in a case

involving a detainee who had already been held for approximately six months.” Id.

In addition, “[t]he Demore Court also briefly discussed facts specific to the

detainee, such as his request for a continuance of his removal hearing.” Id. (citing

Demore, 538 U.S. at 530-31 & n.15, 123 S. Ct. at 1721 & n.15).

      The First Circuit concluded that, “[t]aken together, Zadvydas, Demore, and

the inherent nature of the ‘reasonableness’ inquiry weigh heavily against adopting

a six-month presumption of unreasonableness.” Id. It added that the practical

advantages of the bright-line approach are “persuasive justifications for legislative

or administrative intervention, not judicial decree.” Id. at 498.

B.    Adoption of the Case-by-Case Approach

      We join the First, Third, and Sixth Circuits and adopt the case-by-case

approach. To begin with, “[r]easonableness, by its very nature, is a fact-dependent

inquiry requiring an assessment of all of the circumstances of any given case.”

Diop, 656 F.3d at 234. A bright-line approach strips away the essence of a

reasonableness standard.

      For example, Justice Kennedy’s concurrence in Demore examined the

factual specifics of the case at hand. It did not attempt to impose a one-size-fits-all


                                          34
             Case: 14-11421     Date Filed: 06/15/2016   Page: 35 of 79


solution. His concurrence indicated that there may be situations in which the

government delays the removal proceedings and then continues to detain the alien

for non-statutory purposes. See Demore, 538 U.S. at 532-33, 123 S. Ct. at 1722

(Kennedy, J., concurring). Turning to the facts of petitioner Demore’s case, his

concurrence concluded that a court could not draw such an inference “from the

circumstances of that case.” See id. at 533, 123 S. Ct. at 1726.

      Further, § 1226(c) does not come ready-made with a time cutoff the way

§ 1231 does, suggesting that a case-by-case approach is more appropriate in this

context. Specifically, the § 1231 statute in Zadvydas already had a 90-day

limitation, to which the Supreme Court appended another 90 days, creating a 6-

month cutoff. In contrast, the § 1226(c) statute contains no time limitation at all on

which to base a firm cutoff.

      In opposing a bright-line rule, the government also points out that, were we

to impose a strict cutoff, a criminal alien could deliberately cause months of delays

in the removal proceedings to obtain a bond hearing and then abscond and avoid

removal altogether. Aliens in post-removal-period detention, on the other hand, do

not have the opportunity to engage in such gamesmanship.

      In addition, the complex course of events during removal proceedings is

markedly different from the limited nature of what must happen in the 90-day

removal period. To implement the last discrete step of removal to another country,


                                         35
              Case: 14-11421    Date Filed: 06/15/2016   Page: 36 of 79


the government follows roughly the same process for each alien. It gathers travel

documents and arranges for transportation. The government controls that removal

process. The detained alien cannot go back home or anywhere without the

government doing its job. The § 1231 statute gave the government 90 days, and

the Supreme Court gave it 90 more, for a 6-month limit to accomplish this discrete

task.

        But even then, as the First Circuit emphasized, the Supreme Court in

Zadvydas did not actually adopt a six-month cutoff. As to this point, the First

Circuit explained:

        The [Supreme] Court pointed out that not every alien to be removed
        would be released after six months. To the contrary, an alien may be
        held in confinement until it has been determined that there is no
        significant likelihood of removal in the reasonably foreseeable future.
        If six months has passed and the alien had demonstrated no significant
        likelihood of removal in the reasonably foreseeable future, then the
        government was required to respond with evidence sufficient to rebut
        that showing. If the government could demonstrate a reasonably
        foreseeable termination point, the detention continued.

Reid, 819 F.3d at 496 (citations omitted) (quotation marks omitted).

        In contrast to the 90-day removal period, removal proceedings involve many

more exigencies and the conduct of the criminal alien can equally affect the

duration of that alien’s removal proceedings. Even though criminal aliens have

aggravated felonies making them promptly removable, criminal aliens may apply

for different forms of purely discretionary relief. Some ask for multiple


                                          36
               Case: 14-11421       Date Filed: 06/15/2016        Page: 37 of 79


continuances, some choose to file frivolous appeals while others do not, and each

IJ has a docket with different demands. There is little consistency in the pace of

immigration proceedings from case to case. This difference necessitates a different

approach to detention of criminal aliens during removal proceedings—one flexible

enough to account for the circumstances of each case.

       Critics of the case-by-case approach claim that the standard is too difficult

for the federal courts to administer and creates inconsistencies in § 2241

proceedings. But federal courts have the institutional competence to make fact-

specific determinations, and they have great experience applying reasonableness

standards.8 We agree with the First Circuit that the reasonableness standard

adheres more closely to legal precedent, and the practical advantages of the bright-

line approach are “persuasive justifications for legislative or administration

intervention, not judicial decree.” Id. at 498.

       This brings us to the nature of the reasonableness inquiry itself.

C.     Reasonableness Factors for the District Courts to Consider in § 2241
       Cases

       8
         The constitutional principles at play here, of course, apply to the government’s
conduct—detaining criminal aliens—whether a § 2241 petition is filed or only potentially
forthcoming. The government is constitutionally obligated to follow the law, and the law under
§ 1226(c) now includes a temporal limitation against the unreasonably prolonged detention of a
criminal alien without a bond hearing. The government does not need to wait for a § 2241
petition to be filed before affording an alien an opportunity to obtain bond. The government is
already responsible for implementing the bond mechanism regulations for non-criminal aliens
and is equipped to do the same in this context, at the point when the criminal alien’s continuous
mandatory detention becomes unreasonably protracted. As explained infra, the criminal alien
also can appeal the District Director’s initial bond determination to the IJ and BIA.
                                                37
             Case: 14-11421     Date Filed: 06/15/2016    Page: 38 of 79




      As instructed by Zadvydas and Demore, we begin with the core principle

that “the reasonableness of any given detention pursuant to § 1226(c) is a function

of whether it is necessary to fulfill the purpose of the statute.” Diop, 656 F.3d at

234. Several factors should guide a district court in determining whether a

particular criminal alien’s continued detention, as required by § 1226(c), is

necessary to fulfilling Congress’s aims of removing criminal aliens while

preventing flight and recidivism.

      First, one critical factor is the amount of time that the criminal alien has been

in detention without a bond hearing. Given that Congress and the Supreme Court

believed that most removal proceedings would be completed within five months,

and the Supreme Court provided for a six-month rule in Zadvydas, “the

constitutional case for continued detention without inquiry into its necessity

becomes more and more suspect as detention continues past those thresholds.” See

id. (emphasis added). Accordingly, there is little chance that a criminal alien’s

detention is unreasonable until at least the six-month mark.

      Looking to the outer limit of reasonableness, we suggest that a criminal

alien’s detention without a bond hearing may often become unreasonable by the

one-year mark, depending on the facts of the case. See Chavez-Alvarez v. Warden

York Cty. Prison, 783 F.3d 469, 478 (3d Cir. 2015) (“[B]eginning sometime after

the six-month timeframe considered by Demore, and certainly by the time [the
                                          38
             Case: 14-11421      Date Filed: 06/15/2016    Page: 39 of 79


alien] had been detained for one year, the burdens to [the alien’s] liberties

outweighed any justification for . . . detain[ing] him without bond to further the

goals of the statute.”). The need for a bond inquiry is likely to arise in the six-

month to one-year window, at which time a court must determine whether the

purposes of the statute—preventing flight and criminal acts—are being fulfilled,

and whether the government is incarcerating the alien for reasons other than risk of

flight or dangerousness. See Demore, 538 U.S. at 532-33, 123 S. Ct. at 1722

(Kennedy, J., concurring). The government is not required to free automatically a

criminal alien who obtains a bond hearing; but the government must at least afford

the alien an individualized bond inquiry.

      A second factor in the reasonableness evaluation is why the removal

proceedings have become protracted. Courts should consider whether the

government or the criminal alien have failed to participate actively in the removal

proceedings or sought continuances and filing extensions that delayed the case’s

progress. See id. at 532, 123 S. Ct. at 1722 (Kennedy, J., concurring); Diop, 656

F.3d at 234; Ly, 351 F.3d at 272. Errors by the immigration court or the BIA that

cause unnecessary delay are also relevant. See Leslie v. Att’y Gen. of the U.S.,

678 F.3d 265, 269 (3d Cir. 2012); Diop, 656 F.3d at 234; Ly, 351 F.3d at 272; cf.

Demore, 538 U.S. at 532, 123 S. Ct. at 1722 (Kennedy, J., concurring).




                                            39
             Case: 14-11421     Date Filed: 06/15/2016    Page: 40 of 79


      We are not saying that aliens should be punished for pursuing avenues of

relief and appeals. See Ly, 351 F.3d at 272 (“[A]ppeals and petitions for relief are

to be expected as a natural part of the process. An alien who would not normally

be subject to indefinite detention cannot be so detained merely because he seeks to

explore avenues of relief that the law makes available to him.”). However, the

district court may examine the record to determine whether the alien sought

repeated or unnecessary continuances, or filed frivolous claims and appeals. See

Diop, 656 F.3d at 234 (“[T]he reasonableness determination must take into account

a given individual detainee’s need for more or less time . . . .”). Evidence that the

alien acted in bad faith or sought to deliberately slow the proceedings in hopes of

obtaining release cuts against the alien. See Chavez-Alvarez, 783 F.3d at 476; Ly,

351 F.3d at 272.

      Courts conducting this reasonableness analysis have considered three more

factors, including: (3) whether it will be possible to remove the criminal alien after

there is a final order of removal; (4) whether the alien’s civil immigration detention

exceeds the time the alien spent in prison for the crime that rendered him

removable; and (5) whether the facility for the civil immigration detention is

meaningfully different from a penal institution for criminal detention. See Chavez-

Alvarez, 783 F.3d at 478; Ly, 351 F.3d at 271. The government has ready access

to this type of information.


                                          40
             Case: 14-11421      Date Filed: 06/15/2016    Page: 41 of 79


      Similarly, the First Circuit has listed these as factors a court might examine,

inter alia: “the total length of the detention; the foreseeability of proceedings

concluding in the near future (or the likely duration of future detention); the period

of the detention compared to the criminal sentence; the promptness (or delay) of

the immigration authorities or the detainee; and the likelihood that the proceedings

will culminate in a final removal order.” Reid, 819 F.3d at 500. We agree with the

First Circuit that “[t]here may be other factors that bear on the reasonableness of

categorical detention, but we need not strain to develop an exhaustive taxonomy

here. We note these factors only to help resolve the case before us and to provide

guideposts for other courts conducting such a reasonableness review.” Id. at 501.

      Our list of factors is not exhaustive. The reasonableness inquiry is

necessarily fact intensive, and the factors that should be considered will vary

depending on the individual circumstances present in each case. See Diop, 656

F.3d at 232-33 (“At a certain point, continued detention becomes

unreasonable . . . . This will necessarily be a fact-dependent inquiry that will vary

depending on individual circumstances.”).

      In sum, § 2241 courts must consult the record and balance the government’s

interest in continued detention against the criminal alien’s liberty interest, always

seeking to determine whether the alien’s liberty interest has begun to outweigh

“any justification for using presumptions to detain him without bond.” See


                                           41
             Case: 14-11421    Date Filed: 06/15/2016   Page: 42 of 79


Chavez-Alvarez, 783 F.3d at 478. If the balance tips in the alien’s favor, the

district court must grant the § 2241 habeas petition and order the government to

afford the criminal alien an individualized bond inquiry.



                          VII. BOND REGULATIONS

      When detained criminal aliens become entitled to a bond hearing, the agency

shall conduct a bond inquiry under the procedures outlined in 8 C.F.R.

§ 1236.1(c)(8) and (d). These are the existing regulations governing bond

proceedings for non-criminal aliens detained under § 1226(a). We see three

primary reasons for using the existing regulations that govern non-criminal aliens.

      First, as we indicate above, subsection (c) of § 1226 is an exception to

subsection (a). Generally, the Attorney General has the discretion to release aliens

in removal proceedings on either bond or conditional parole. INA § 236(a)(2),

8 U.S.C. § 1226(a)(2). Congress, however, circumscribed the Attorney General’s

discretion for that subset of aliens in removal proceedings who have committed

certain criminal offenses. INA § 236(c), 8 U.S.C. § 1226(c). It therefore makes

sense that, once the government can no longer constitutionally detain a criminal

alien under subsection (c) without a bond hearing, the criminal alien’s detention




                                         42
               Case: 14-11421        Date Filed: 06/15/2016        Page: 43 of 79


defaults to subsection (a) that governs the detention of non-criminal aliens. And

subsection (a) carries with it regulations governing bond.9

       Second, our reluctance to formulate from scratch the bond procedures to be

used, and our decision to instead defer to the agency’s preexisting regulations,

comports with basic principles of administrative law. Courts afford agencies

considerable deference in their policy realms and do not rewrite or create

regulations for them to follow. See Bureau of Alcohol, Tobacco & Firearms v.

Fed. Labor Relations Auth., 464 U.S. 89, 98 n.8, 104 S. Ct. 439, 444 n.8 (1983)

(“[A]n agency acting within its authority to make policy choices consistent with

the congressional mandate should receive considerable deference from

courts . . . .”); Defs. of Wildlife v. U.S. Dep’t of the Navy, 733 F.3d 1106, 1115

(11th Cir. 2013) (“The court’s role is to ensure that the agency came to a rational

conclusion, not to conduct its own investigation and substitute its own judgment

for the administrative agency’s decision.” (quotation marks omitted)). DHS has




       9
         This is how detention beyond the 90-day removal period operates for criminal aliens
who cannot be removed to another country. If the Attorney General chooses to release a
criminal alien on terms of supervision, the alien’s supervision is governed by the statute and
regulations controlling non-criminal aliens’ supervision. See INA § 241(a)(6), 8 U.S.C.
§ 1231(a)(6), cross-referencing INA § 241(a)(3), 8 U.S.C. § 1231(a)(3). We regard this as
further evidence that the statutes relating to non-criminal aliens provide the general rules for
detention, and the statutes governing criminal aliens represent exceptions.
                                                 43
               Case: 14-11421        Date Filed: 06/15/2016        Page: 44 of 79


already determined how to fairly and efficiently administer bond hearings, and we

do not disturb its reasoned judgment. 10

       Third, while Sopo asks us to shift the burden of proof to the government,

that would give criminal aliens a benefit that non-criminal aliens do not have. See

Reid v. Donelan, 22 F. Supp. 3d 84, 92-93 (D. Mass. 2014) (explaining why the

bond regulations that apply to non-criminal aliens should apply to criminal aliens

once they become entitled to a bond hearing), aff’d in part and vacated in part, 819

F.3d 486 (1st Cir. 2016).11 We recognize that, by the time a criminal alien

becomes eligible for a bond hearing, he has already experienced a lengthy

detention. That detention, however, occurs because Congress enacted the

mandatory detention statute in § 1226(c), a statutory approach that comparatively

disadvantages aliens who commit crimes over law-abiding aliens in removal

proceedings.

       Accordingly, the agency shall follow 8 C.F.R. § 1236.1(c) to afford the

detainee alien with an opportunity to obtain bond from the District Director, and if



       10
           There has been no separate constitutional challenge in this case to the bond regulations
set for in 8 C.F.R. § 1236.1(c)(8) and (d) that apply to non-criminal aliens. This decision now
affords criminal aliens subject to mandatory detention the benefit of these regulations when the
criminal alien’s statutorily mandated detention under § 1226(c) becomes unreasonably
prolonged, triggering the need for an individualized bond hearing.
       11
         Although it reversed the district court’s ruling as to the class claim, the First Circuit
summarily affirmed the district court’s ruling that Reid was entitled to a bond hearing under the
regulations effectuating § 1226(a). See Reid, 819 F.3d at 491, 501-02. The First Circuit also
noted that, after Reid received a bond hearing, the government granted him bond. See id. at 501.
                                                44
              Case: 14-11421       Date Filed: 06/15/2016      Page: 45 of 79


necessary, to appeal to the IJ and then to the BIA under the provisions outlined in

§ 1236.1(d). See 8 C.F.R. § 1236.1(c), (d). Like non-criminal aliens, the criminal

alien carries the burden of proof and must show that he is not a flight risk or danger

to others. Id. § 1236.1(c)(8).

       The IJs and the BIA already have experience applying these regulations and

have standards to guide them in implementing the regulations. See, e.g., In re

Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006) (announcing nine factors for IJs to

evaluate when determining if an alien poses a danger or is likely to abscond). We

are confident that criminal aliens will have an adequate opportunity to obtain

release under the existing regulations that apply to non-criminal aliens.

       Having settled on the reasonableness standard and the logistics of bond, we

turn back to Sopo and his § 2241 petition.

                             VIII. SOPO’S DETENTION

       Application of the above reasonableness factors to Sopo’s case is

straightforward. As to the first factor, Sopo has been in continuous detention for

four years without a bond hearing, at least three-and-a-half of which have been

under § 1226(c) detention.12 The sheer length of Sopo’s detention on its own is



       12
         The government asserts that Sopo’s detention shifted from § 1226(c) to § 1231 when
the BIA issued an administratively final removal order on August 10, 2015, citing mainly a
footnote in Akinwale v. Ashcroft, 287 F.3d 1050, 1052 n.4 (11th Cir. 2002). Sopo responds that
he has remained in § 1226(c) detention the whole time he has been in custody. He argues that
the “removal period,” and § 1231 detention, never began because this Court issued a stay of
                                              45
               Case: 14-11421       Date Filed: 06/15/2016      Page: 46 of 79


enough to convince us that his liberty interest long ago outweighed any

justifications for using presumptions to detain him without a bond inquiry. See

Chavez-Alvarez, 783 F.3d at 478.

       As to the second factor—cause of delay—the government did not respond to

Sopo’s FOIA request for months. The prosecutor refused to file a copy of Sopo’s

2004 asylum application. The bulk of the government’s delay, though, came from

the IJ erring several times. Indeed, Sopo’s proceedings continue to this day.

       While Sopo refused to file a new asylum application form in 2012, insisted

on retrieval of his 2004 form, and requested continuances, the delays he caused

were negligible compared to the amount of time it took for his case move back and

forth between the IJ and the BIA three times. Importantly too, Sopo’s civil

immigration detention is in a prison-like facility and is now longer than his prison

time for bank fraud.

       “[T]here can be no question that [Sopo’s] detention . . . without further

inquiry into whether it was necessary to ensure his appearance at the removal

proceedings or to prevent a risk of danger to the community, [is] unreasonable and,


removal while it was considering his petition for review. See INA § 241(a)(1)(B)(ii), 8 U.S.C.
§ 1231(a)(1)(B)(ii).
        We need not decide whether part of Sopo’s four-year detention shifted from § 1226(c) to
§ 1231 at some point, or the effect of the stay, because his case is now back before the BIA,
which means his detention continues under § 1226(c). The parties agree on this point.
Furthermore, even disregarding the six-month period in dispute, from August 10, 2015 to this
Court’s remand of Sopo’s petition for review on February 2, 2016, Sopo’s § 1226(c) detention
has lasted three-and-a-half years.
                                              46
             Case: 14-11421     Date Filed: 06/15/2016    Page: 47 of 79


therefore, a violation of the Due Process Clause.” Diop, 656 F.3d at 234-35.

Accordingly, we order the government to grant Sopo an individualized bond

inquiry within ten days of the filing date of this opinion.

                                IX. CONCLUSION

      In conclusion, we vacate the district court’s order denying Sopo’s § 2241

petition and remand for an entry of judgment in Sopo’s favor, consistent with this

opinion.

      VACATED AND REMANDED WITH INSTRUCTIONS.




                                          47
              Case: 14-11421    Date Filed: 06/15/2016   Page: 48 of 79


JILL PRYOR, Circuit Judge, concurring in part and dissenting in part:

      I concur in the majority’s decision to vacate the district court’s order

denying Maxi Dinga Sopo’s 28 U.S.C. § 2241 petition and to remand for entry of

judgment in Mr. Sopo’s favor, ordering that Mr. Sopo promptly receive an

individualized bond hearing. I join fully in Section V of the majority opinion,

which holds that, as a matter of constitutional avoidance, 8 U.S.C. § 1226(c) must

be read to contain an implicit temporal limitation against unreasonably prolonged

detention of a criminal alien without a bond hearing. But I must dissent in part

because I disagree with the majority opinion’s approach in Sections VI and VII.

Specifically, I would not analyze the reasonability of the duration of an alien’s

detention under § 1226(c) using a flexible “case-by-case” approach nor would I

place the burden of proof on the alien at the ensuing bond hearing. Instead, I

agree with the Second and Ninth Circuits that, after six months’ detention, a

criminal alien detained pursuant to § 1226(c) is entitled to a bond hearing at which

the government bears the burden of demonstrating the necessity of continued

detention by clear and convincing evidence.

         I.     A Criminal Alien’s Detention under § 1226(c) Becomes
                  Unreasonably Prolonged after Six Months.

A.    Background on the Constitutionality of Criminal Alien Detention

      The Supreme Court has yet to address directly the constitutionality of

unreasonably prolonged detention under § 1226(c), which requires that aliens

                                         48
               Case: 14-11421        Date Filed: 06/15/2016       Page: 49 of 79


convicted of certain crimes be held during the pendency of their removal

proceedings. The Court has, however, decided two cases that broadly concern the

constitutional limits surrounding immigration detention. In Zadvydas v. Davis, the

Supreme Court considered a challenge to prolonged detention under a different

statute, 8 U.S.C. § 1231(a). 533 U.S. 678, 683 (2001). Once an alien has received

a final order of removal, the government typically deports the alien within a 90-day

“removal period.” Id. at 682. During this period, § 1231(a) requires the

government to keep the alien in custody. Id. at 683; 8 U.S.C. § 1231(a)(2). If,

after the expiration of the removal period, the alien has not yet been deported,

§ 1231(a) authorizes the government to continue detaining the alien if certain

conditions are met. 1 Zadvydas, 533 U.S. at 683; 8 U.S.C. § 1231(a)(6).

       Applying the doctrine of constitutional avoidance, the Supreme Court read

§ 1231(a) as containing an implicit temporal limitation on the government’s

authority to continue detaining aliens after the 90-day period. Zadvydas, 533 U.S.

at 682. The Court reasoned that the indefinite detention of such aliens could not be

justified by the statute’s professed goals of preventing aliens from absconding and

of protecting the community. Id. at 690-91. As a result, the Court adopted a six-



       1
          An alien may be detained beyond the 90-day removal period if he (1) is inadmissible;
(2) is removable as a result of violations of status requirements, violations of entry conditions,
violations of criminal law, or reasons of security or foreign policy; or (3) has been determined to
be a public risk or unlikely to comply with the order of removal. Zadvydas, 533 U.S. at 682;
8 U.S.C. § 1231(a)(6).
                                                49
             Case: 14-11421     Date Filed: 06/15/2016    Page: 50 of 79


month presumption of reasonability, holding that “[a]fter [a] 6-month period [of

detention], once the alien provides good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable future, the

Government must respond with evidence sufficient to rebut that showing.” Id. at

701. Absent such a showing, the alien must be released. Id.

      After Zadvydas, in Demore v. Kim the Supreme Court considered a facial

challenge to the constitutionality of the statute at issue here, § 1226(c). 538 U.S.

510, 514 (2003). The Court ruled that Congress could, consistent with due

process, require the detention of a criminal alien during her removal proceedings

without first providing a bond hearing. Id. at 513. Critically, however, the Court

held that the government could only “constitutionally detain deportable aliens

during the limited period necessary for their removal proceedings.” Id. at 526

(emphasis added). It did not address whether Congress could authorize prolonged

detention of aliens beyond the period reasonably necessary to complete their

removal proceedings.

      Justice Kennedy provided the fifth vote for the majority in Demore. His

concurring opinion clarified his position that, although the Due Process Clause

allows detention without a bond hearing under § 1226(c), it does not permit

unreasonably prolonged detention. Id. at 532-33 (Kennedy, J., concurring). He

noted that “[w]ere there to be an unreasonable delay . . . in pursuing and


                                          50
               Case: 14-11421       Date Filed: 06/15/2016       Page: 51 of 79


completing deportation proceedings, it could become necessary then to inquire

whether the detention is not to facilitate deportation, or to protect against risk of

flight or dangerousness, but to incarcerate for other reasons.” Id.

       Outside of Justice Kennedy’s concurrence in Demore, the Supreme Court

has never addressed whether under § 1226(c) the government can detain criminal

aliens for an unreasonably prolonged period of time. But, as the majority opinion

here describes, five other circuits have addressed that precise issue. And every one

of these circuits has agreed with us that § 1226(c) must be read to contain an

implicit limitation against the unreasonably prolonged detention of criminal aliens

without a bond hearing, because without such a limitation, detention under

§ 1226(c) would raise grave constitutional concerns.2

       Despite agreeing that § 1226(c) does not permit the government to detain a

criminal alien for an unreasonable amount of time without providing a bond

hearing, the circuits disagree on how best to determine what constitutes a

reasonable (and therefore constitutionally permissible) duration of detention.

Those circuits to have addressed the issue have applied one of two methods. The

Second and Ninth Circuits use a “bright-line” approach that presumes an alien’s

detention to be unreasonable in duration once it passes the six-month mark. See

       2
        See Reid v. Donelan, 819 F.3d 486, 494-95 (1st Cir. 2016); Lora v. Shanahan, 804 F.3d
601, 616 (2d Cir. 2015), petition for cert. filed, 84 U.S.L.W. 3562 (U.S. Apr. 21, 2016) (No. 15-
1307); Rodriguez v. Robbins, 715 F.3d 1127, 1134 (9th Cir. 2013); Diop v. ICE/Homeland Sec.,
656 F.3d 221, 231 (3d Cir. 2011); Ly v. Hansen, 351 F.3d 263, 270 (6th Cir. 2003).
                                               51
              Case: 14-11421      Date Filed: 06/15/2016     Page: 52 of 79


Lora v. Shanahan, 804 F.3d 601, 616 (2d Cir. 2015), petition for cert. filed,

84 U.S.L.W. 3562 (U.S. Apr. 21, 2016) (No. 15-1307); Rodriguez v. Robbins,

715 F.3d 1127, 1139 (9th Cir. 2013). In contrast, the First, Third, and Sixth

Circuits have adopted a “case-by-case” or “flexible” approach that requires courts,

on habeas review, to apply a multi-factor balancing test to determine whether an

alien’s detention has become unreasonably prolonged. See Reid v. Donelan, 819

F.3d 486, 500 (1st Cir. 2016); Diop v. ICE/Homeland Sec., 656 F.3d 221, 232-33

(3d Cir. 2011); Ly v. Hansen, 351 F.3d 263, 271 (6th Cir. 2003).

       Under either approach, once the duration of an alien’s detention is

determined to be unreasonable, the government must provide an opportunity for

the alien to obtain release on bond, usually via an individualized bond hearing

before an immigration judge. See, e.g., Lora, 804 F.3d at 616; Diop, 656 F.3d at

233. Significantly, the mere fact that the government has detained an alien for an

unreasonable amount of time does not mean that the alien is entitled to release.

See, e.g., Rodriguez v. Robbins, 804 F.3d 1060, 1077 (9th Cir. 2015), petition for

cert. filed sub nom., Jennings v. Rodriguez, 84 U.S.L.W. 3562 (U.S. Mar. 25,

2016) (No. 15-1204). At that point, the government may continue to detain the

alien if, after a hearing, it is determined that “detention is still necessary to fulfill

[§ 1226(c)’s] purposes of ensuring that [the] alien attends removal proceedings and

that his release will not pose a danger to the community.” Diop, 656 F.3d at 231.


                                            52
             Case: 14-11421     Date Filed: 06/15/2016   Page: 53 of 79


      The variance among circuits about how best to circumscribe

constitutionally-problematic detention under § 1226(c) runs deeper than a mere

disagreement regarding the proper method of analysis. Circuits disagree not only

on the method for determining whether detention has become unreasonable in

length, but also on the reasons for adopting one method over another. Most

notably, the Third and Sixth Circuits adopted the case-by-case approach because it

provides “leeway for expansion or contraction as the necessities of the case and the

immigration judge’s caseload warrant.” Ly, 351 F.3d at 271; see also Diop,

656 F.3d at 234 (“Reasonableness, by its very nature, is a fact-dependent inquiry

requiring an assessment of all of the circumstances of any given case.”). In

contrast, while acknowledging that the case-by-case approach suffers from a

number of deficiencies, the First Circuit nonetheless adopted the case-by-case

approach because it believed that approach “adhere[d] more closely to legal

precedent.” Reid, 819 F.3d at 498.

      In the face of this disagreement among the circuits, the majority opinion

adopts the case-by-case approach, as well as the various rationales of the First,

Third, and Sixth Circuits for doing so. Thus, the majority opinion holds that a

criminal alien may file a § 2241 petition when he contends that his removal

proceedings and continued civil detention without a bond hearing have become

protracted and thus violate the Due Process Clause. If a district court grants the


                                         53
             Case: 14-11421     Date Filed: 06/15/2016    Page: 54 of 79


petition, the government must provide an opportunity for the alien to obtain bond

at an individualized bond hearing. In deciding whether to grant relief, the majority

opinion instructs district courts to weigh those factors the First, Third, and Sixth

Circuits have previously identified. These factors include, but are not limited to:

the reasons why removal proceedings have become protracted; whether it will be

possible to remove the alien to another country at the end of the removal

proceedings; the likelihood that the proceedings will culminate in a final removal

order; whether the detention has exceeded the time the alien spent in prison for the

crime that rendered her removable; the type of facility in which the alien is being

detained; the likely duration of future detention; and the length of the detention to

date. In considering the length of an alien’s detention, the majority opinion states

that “[t]he need for a bond inquiry is likely to arise in the six-month to one-year

window.” Maj. Op. at 38-39.

      After considering the majority opinion as well as the approaches and

reasoning of other circuits, I disagree with the majority’s adoption of the case-by-

case approach and would instead follow the Second and Ninth Circuits in adopting

the bright-line approach, which I conclude is the best method for analyzing

prolonged detention of criminal aliens. To explain why, I will begin by discussing

why I believe the bright-line approach is superior to the case-by-case approach. I

will then address separately the First Circuit’s concern that legal precedent


                                          54
             Case: 14-11421     Date Filed: 06/15/2016    Page: 55 of 79


compels the adoption of the case-by-case approach, even in the face of that

approach’s infirmities.

B.    The Bright-Line Approach is Superior to the Case-by-Case Approach.

      The case-by-case approach tasks courts with considering a variety of factors

in deciding whether a criminal alien has been detained for an unreasonable length

of time and thus is entitled to a bond hearing. In theory, the ability to take multiple

factors into account when deciding whether an alien’s detention has become

unreasonably prolonged allows courts applying this approach to consider the

unique exigencies and circumstances of each alien’s case. In practice, however,

this methodology—while versatile—is unlikely to result in predictable or

consistent outcomes.

      The Supreme Court recognized as much in the context of § 1231(a)

detention. In Zadvydas the Court adopted a six-month presumption of

reasonableness for detention under § 1231(a), acknowledging that it had “adopted

similar presumptions in other contexts to guide lower court determinations,” that

bright-line approaches benefit “uniform administration in the federal courts,” and

that such an approach would limit the occasions when courts would have to make

“difficult judgments” regarding whether to release § 1231(a) detainees. 533 U.S.




                                          55
                Case: 14-11421        Date Filed: 06/15/2016        Page: 56 of 79


at 700-01.3 Relatedly, the Second Circuit has observed that “apply[ing] a

reasonableness test on a case-by-case basis” frequently causes “pervasive

inconsistency and confusion” among district courts. Lora, 804 F.3d at 615. The

First Circuit—notwithstanding its decision to adopt the case-by-case approach—

agreed with the Second Circuit’s assessment, noting that the case-by-case approach

“has resulted in wildly inconsistent determinations.” Reid, 819 F.3d at 497.

Unsurprisingly, the Third Circuit’s experience in trying to implement its own case-


       3
           The majority opinion attempts to distinguish the application of a six-month presumption
in Zadvydas from a similar application here by arguing that “Zadvydas did not actually adopt a
six-month cutoff.” Maj. Op. at 36. It is true that under the Supreme Court’s decision in
Zadvydas, “not every alien to be removed [is] released after six months,” id. (quoting Reid, 819
F.3d at 496), but neither would every criminal alien under the bright-line approach. I see very
little to distinguish the Supreme Court’s approach in Zadvydas from the bright-line approach I
endorse here. Both approaches permit the government to detain an alien for a period of six
months and both also permit an alien’s continued detention after the expiration of that period if
the government can make the requisite showing justifying continued detention. If there is a
material difference between the two approaches, the majority opinion never identifies it.
        The majority opinion also attempts to explain away the Supreme Court’s apparent
preference for a bright-line approach to prolonged alien detention by suggesting that such an
approach is less appropriate for application to § 1226(c) detention because “§ 1226(c) does not
come ready-made with a time cutoff the way § 1231 does.” Id. at 35. The majority opinion is
correct that § 1231(a) permits the government to detain an alien subject to a final order of
removal for a period of 90 days. 8 U.S.C. § 1231(a)(2). But Zadvydas concerned detention after
the expiration of that 90-day removal period, Zadvydas, 533 U.S. at 682, and detention after the
removal period is not subject to any statutory time “cutoff.” See 8 U.S.C. § 1231(a)(6). Beyond
noting the initial 90-day removal period, the majority opinion never satisfactorily explains why
the Supreme Court’s adoption of a six-month presumption in Zadvydas would make a similar
bright-line approach unreasonable in the context of § 1226(c). Indeed, the majority opinion cites
to nothing in Zadvydas indicating that § 1231(a)’s specification of a 90-day removal period
influenced in any way the Court’s decision to recognize a presumption of unreasonableness after
six months in lieu of implementing a more flexible approach. Moreover, the majority opinion’s
apparent reliance on Zadvydas to demonstrate that a bright-line approach is inappropriate seems
difficult to reconcile with the majority’s suggestion that “[t]he need for a bond inquiry is likely to
arise in the six-month to one-year window.” Maj. Op. at 38-39.


                                                 56
              Case: 14-11421    Date Filed: 06/15/2016    Page: 57 of 79


by-case approach for § 1226(c) detainees has borne out these observations. See

Farrin R. Anello, Due Process and Temporal Limits on Mandatory Immigration

Detention, 65 Hastings L.J. 363, 396 (2014) (“District court judges in the Third

Circuit have applied the reasonableness standard to interpret similar facts in

different ways . . . .”).

       Importantly, the risk that the case-by-case approach will result in

unpredictable, inconsistent, or arbitrary outcomes itself raises serious due process

concerns. “In its commonest form, substantive due process doctrine reflects the

simple but far-reaching principle . . . that government cannot be arbitrary.”

Richard H. Fallon, Jr., Some Confusions About Due Process, Judicial Review, and

Constitutional Remedies, 93 Colum. L. Rev. 309, 310 (1993); accord Wolff v.

McDonnell, 418 U.S. 539, 558 (1974) (“The touchstone of due process is

protection of the individual against arbitrary action of government.”). Indeed, to

the extent that the case-by-case approach results in unpredictable or inconsistent

outcomes, it could be regarded as “incompatible with the Rule of Law.” Antonin

Scalia, The Rule of Law as a Law of Rules, 56 U. Chi. L. Rev. 1175, 1179 (1989).

       We should take these concerns particularly seriously because the arbitrary

outcomes in these proceedings threaten to deprive § 1226(c) detainees of their

fundamental right to freedom from bodily restraint, which “has always been at the

core of the liberty protected by the Due Process Clause from arbitrary


                                          57
             Case: 14-11421     Date Filed: 06/15/2016    Page: 58 of 79


governmental action.” Foucha v. Louisiana, 504 U.S. 71, 80 (1992). Lest we

forget, aliens detained under § 1226(c)

      are treated much like criminals serving time: They are typically
      housed in shared jail cells with no privacy and limited access to
      larger spaces or the outdoors. Confinement makes it more difficult
      to retain or meet with legal counsel, and the resources in detention
      facility law libraries are minimal at best, thereby compounding the
      challenges of navigating the complexities of immigration law and
      proceedings. In addition, visitation is restricted and is often no-
      contact, dramatically disrupting family relationships. While in
      detention, [detainees] have missed their children’s births and their
      parents’ funerals.      After losing a vital source of income,
      [detainees’] spouses have sought government assistance, and their
      children have dropped out of college.

Rodriguez, 804 F.3d at 1073. Furthermore, the length of an alien’s detention often

“bear[s] no relationship to the seriousness of [her] criminal history” or the merit of

her defenses to removal. Id. at 1079.

      Although the majority opinion acknowledges these due process concerns, it

says very little to assuage them, pushing them aside with the general assertion that

“federal courts have the institutional competence to make fact-specific

determinations, and they have great experience applying reasonableness

standards.” Maj. Op. at 37. I do not doubt of course the competence of courts to

make fact-specific determinations or apply reasonableness standards in general.

But I must acknowledge the mounting evidence demonstrating that, in the specific

context of § 1226(c) detention and despite the best efforts of judges, courts have

been unable to apply flexible reasonableness standards in a manner that generates
                                          58
             Case: 14-11421     Date Filed: 06/15/2016    Page: 59 of 79


predictable, consistent, and fair outcomes. Indeed, even while adopting the case-

by-case approach, the First Circuit observed, “courts that have adopted the [case-

by-case] approach have questioned the federal courts’ institutional competence to

adjudicate these issues.” Reid, 819 F.3d at 498 (internal quotation marks omitted).

      The bright-line approach does not raise these due process concerns. Instead,

it offers predictability in application and consistency in result that the case-by-case

approach could never hope to achieve. After six months, an alien detained under

§ 1226(c) would be entitled to receive a bond hearing on the necessity of his

continued detention. If the government failed to provide such a hearing, the alien

would be entitled to habeas relief. The clarity of this mandate would benefit not

only detained aliens, who would know to seek redress if the government failed to

provide them a hearing after six months’ detention, but also courts, which would

not have to engage in a weighing of multiple factors merely to decide whether and

when a hearing must be provided. This clarity and predictability is particularly

critical in the immigration context, where detainees frequently lack knowledge of

the American court system; the resources, financial and otherwise, to obtain an

attorney; and “the language skills required to navigate the legal thicket.” Reid v.

Donelan, 991 F. Supp. 2d 275, 281 (D. Mass. 2014), aff’d in part and vacated in

part, 819 F.3d 486 (1st Cir. 2016).




                                          59
               Case: 14-11421        Date Filed: 06/15/2016       Page: 60 of 79


       Significantly, the case-by-case approach provides no appreciable benefit to

offset the inconsistency, unpredictability, and confusion it begets. The primary

advantage of a case-by-case approach is—unsurprisingly—flexibility. But the

bright-line approach provides comparable flexibility; it simply comes into play at a

different stage of the process.4 Under the bright-line approach, criminal aliens are

not automatically released after six months. They are merely afforded bond

hearings, at which an immigration judge, applying a multi-factor balancing

approach, can make individualized determinations concerning whether continued

detention is justified. See Guerra, 24 I. & N. Dec. 37, 39-40 (BIA 2006).

       In fact, all of the factors the majority opinion instructs courts to consider

when applying the case-by-case approach, as well as any other relevant facts and

circumstances, could just as well be considered by an immigration judge deciding

whether to release a § 1226(c) detainee on bond. See id. at 39 (recognizing that at

a bond hearing there is no “limit [to] the discretionary factors that may be

considered . . . in determining whether to detain an alien pending a decision on . . .

removal”). In effect, the majority opinion’s case-by-case approach will likely

result in the consideration of similar factors in two separate individualized

       4
          It is unclear to me that the majority opinion’s case-by-case approach even affords courts
substantially more flexibility than does the bright-line approach. Under the case-by-case
approach, as the duration of detention grows, a detainee will either get released or become
entitled to a bond hearing at some point. The majority opinion concedes that this point is in all
likelihood sometime between six months and one year. Maj. Op. at 38-39. Thus, the flexibility
for which the majority opinion advocates diminishes over time and in most cases will disappear
after 12 months.
                                                60
             Case: 14-11421      Date Filed: 06/15/2016   Page: 61 of 79


inquiries: once when determining whether an alien is entitled to a bond hearing in

the first place and once again when deciding, after such a hearing, whether to

release the alien on bond. Indeed, in Reid, the First Circuit acknowledged some

overlap. See Reid, 819 F.3d at 498 (“[I]t is . . . likely that the evidence and

arguments presented in a ‘reasonableness’ hearing before a federal court are likely

to overlap at the margins with the evidence and arguments presented at a bond

hearing before an immigration court. This inefficient use of time, effort, and

resources could be especially burdensome in jurisdictions with large immigration

dockets.”). I see no compelling reason why, when deciding whether to afford a

bond hearing, it is necessary for federal courts to consider factors that could simply

be considered at the bond hearing itself.

      What’s more, the majority opinion never adequately explains why flexibility

is necessary in deciding the threshold question of whether an alien should receive a

bond hearing. The majority advocates a flexible approach because removal

proceedings are “complex” and “involve many . . . exigencies.” Maj. Op. at 35-36.

While I do not quibble with the majority opinion’s characterization of the removal

process, it seems to me that where flexibility is truly required is in determining

whether to release an alien on bond. The complexity of removal proceedings does

not explain the necessity of flexibility in deciding the antecedent question of when




                                            61
               Case: 14-11421        Date Filed: 06/15/2016       Page: 62 of 79


a detainee becomes entitled to a bond hearing, particularly because the primary

consequence of that decision would be the provision of such a hearing.5

       The majority argues that a flexible approach to deciding when a bond

hearing must be held is preferable because “were we to impose a strict cutoff, a

criminal alien could deliberately cause months of delays in the removal

proceedings to obtain a bond hearing and then abscond and avoid removal

altogether.” Id. at 35. But this concern conflates the question of whether an alien

is entitled to a bond hearing with the question of whether that alien is entitled to

release. Again, under the bright-line approach, an alien who deliberately delayed

her removal proceedings would, after six months, be entitled to a bond hearing.

But she would not be entitled to release on bond. At the hearing, an immigration

judge would consider whether she was dangerous or likely to abscond to avoid

removal and then deny her release if she was either. See Lora, 804 F.3d at 616

(holding that an alien must be released unless the government demonstrates, at a

bond hearing, that the alien “poses a risk of flight or a risk of danger to the

community”). Further, an alien who engaged in intentional delay would be an


       5
         It should go without saying that while the bright-line approach could conceivably result
in an increase in the number of bond hearings and thus in attendant administrative expense, any
such cost pales in comparison to the deprivation of liberty suffered by § 1226(c) detainees who
have languished in detention for an unreasonably long time. Moreover, to the extent the case-
by-case approach reduces administrative expense by decreasing the number of bond hearings
provided to criminal aliens, any cost savings will likely be offset by an increase in the judicial
costs associated with applying the case-by-case approach on habeas review. See Reid, 819 F.3d
at 498.
                                                62
             Case: 14-11421     Date Filed: 06/15/2016    Page: 63 of 79


unlikely candidate for release given that at the bond hearing the immigration judge

would have “broad discretion” to continue detaining the alien because of her use of

delay tactics. Guerra, 24 I. & N. Dec. at 39.

      Plainly stated, the bright-line approach provides a clear rule of application

regarding when § 1226(c) detainees should receive bond hearings, while at the

same time providing the flexibility to consider individual circumstances when

deciding whether to release those detainees on bond. In contrast, recent history

demonstrates that the case-by-case approach risks causing pervasive arbitrariness

and inconsistency. We should not require criminal aliens suffering imprisonment

to gamble their liberty in an unpredictable process that potentially “leave[s] room

for the play and action of purely . . . arbitrary power,” particularly when that

process yields such a meager benefit. Yick Wo v. Hopkins, 118 U.S. 356, 370

(1886). Given these considerations, I would follow the Second and Ninth Circuits

in adopting the bright-line approach.

C.    Legal Precedent Does Not Compel the Adoption of the Case-by-Case
      Approach.

      The majority opinion adopts the case-by-case approach not only for the

reasons discussed above, but also because the majority “agree[s] with the First

Circuit that the [case-by-case approach] adheres more closely to legal precedent.”

Maj. Op. at 37. Like the Third and Sixth Circuits, the First Circuit applied the

case-by-case approach to analyze the reasonability of a criminal alien’s prolonged
                                          63
             Case: 14-11421     Date Filed: 06/15/2016    Page: 64 of 79


detention under § 1226(c). Its rationale for doing so, however, differed markedly

from that of the Third and Sixth Circuits. In Reid, the First Circuit acknowledged

the shortcomings of the case-by-case approach, noting that “[f]rom a . . . practical

standpoint, . . . the [case-by-case] approach employed by the Third and Sixth

Circuits has little to recommend it.” 819 F.3d at 497. Nonetheless, the court

proceeded to adopt that approach because it “adhere[d] more closely to legal

precedent,” concluding that the “practical advantages” of the bright-line approach

served only as “persuasive justifications for legislative or administrative

intervention, not judicial decree.” Id. at 498 (footnote omitted).

      The First Circuit’s analysis turned on a subtle parsing of the statutory

purposes undergirding § 1226(c). Like other forms of immigration detention,

detention pursuant to § 1226(c) is driven by the broad statutory goals of protecting

the public and ensuring that aliens appear for their removal proceedings. Demore,

538 U.S. at 531 (Kennedy, J. concurring). But § 1226(c) distinguishes itself from

other statutory provisions authorizing immigration detention in that it mandates

detention for certain aliens. The First Circuit reasoned that this “mandatory

treatment of a certain class of criminal aliens” is the “animating force behind

§ 1226(c).” Reid, 819 F.3d at 497. Thus, the court concluded, any inquiry into the

reasonableness of detention under § 1226(c) necessitates separately considering

this unique statutory purpose. Id.


                                          64
               Case: 14-11421       Date Filed: 06/15/2016       Page: 65 of 79


       As I read it, the First Circuit’s opinion posited that a § 1226(c) detainee

challenging the reasonableness of her continued detention must do so in two

separate ways. First, she must demonstrate that it is unreasonable to detain her as a

categorical matter, that is, her detention cannot be justified merely by the fact that

she belongs in the class of aliens covered by § 1226(c). Second, once the

categorical purpose surrounding her detention evaporates, she must demonstrate, at

a bond hearing, that her detention cannot be justified on an individualized basis. 6

Id.

       According to the First Circuit, assessing whether the government may

continue detaining an alien as a categorical matter requires conducting an

individualized inquiry into the “reasonable presumptions and generic rules” upon

which Congress relied in deciding that mandatory detention was necessary. Id. at

499 (internal quotation mark omitted). Courts evaluating the categorical nature of

an alien’s detention under § 1226(c) thus should consider whether those

presumptions—that the government likely will succeed in removing a criminal

alien and will do so in a relatively brief period of time—continue to hold true for


       6
         Although the First Circuit has reconceptualized application of the case-by-case
approach to deciding whether detention under § 1226(c) is reasonable, its two-step approach still
follows the same broad analysis as that of other circuits. At the first step, a court on habeas
review decides whether a § 1226(c) detainee is entitled to a bond hearing or whether the
government may continue her detention as a categorical matter. At the second step, an
immigration judge at a bond hearing decides whether to release the alien after conducting an
individualized inquiry into her likelihood of absconding or presenting a danger to the public. See
Reid, 819 F.3d at 499-500.
                                               65
             Case: 14-11421     Date Filed: 06/15/2016   Page: 66 of 79


the petitioning alien. Id. Because courts applying the bright-line approach never

question these presumptions, said the First Circuit, those courts fail to conduct a

proper inquiry into whether the categorical nature of the alien’s detention is

reasonable. See id. at 497 (characterizing the bright-line approach as a “six-month

expiration” rather than an “implicit reasonableness limitation” (internal quotation

marks omitted)). Only the case-by-case approach affords courts the opportunity to

analyze the presumptions underlying § 1226(c)’s categorical detention; thus, the

First Circuit reasoned, only that approach conducts a proper reasonableness

inquiry.

      But even accepting the First Circuit’s characterization of the reasonableness

inquiry, I fail to see how existing precedent inexorably compels courts to adopt the

case-by-case approach. The flaw in the First Circuit’s reasoning is its assumption

that the presumptions supporting Congress’s categorical treatment of § 1226(c)

detainees can be challenged only on an individualized basis. A presumption

certainly may be unreasonable as applied to an individual, but at a certain point,

the presumption also becomes unreasonable on a broader scale. According to

statistics cited by the Supreme Court, “in 85% of the cases in which aliens are

detained pursuant to § 1226(c), removal proceedings are completed in an average

time of 47 days and a median of 30 days. In the remaining 15% of cases . . .

[proceedings are completed in] an average of four months, with a median time that


                                          66
             Case: 14-11421     Date Filed: 06/15/2016   Page: 67 of 79


is slightly shorter.” Demore, 538 U.S. at 529 (citation omitted). Given that the

vast majority of removal proceedings are completed within four months, it hardly

seems a stretch to conclude that Congress’s presumptions regarding the duration

of, and the government’s likelihood of success at, removal proceedings are

unreasonable as applied to the small subset of aliens who remain in detention for

longer than six months. The First Circuit’s opinion failed to explain why taking a

broader view of the reasonableness of Congress’s presumptions is improper. And,

notably, the opinion cited no precedent indicating that in interpreting § 1226(c)

courts are required to examine those presumptions on a detainee-by-detainee basis.

      To the contrary, the categorical nature of § 1226(c)’s treatment of criminal

aliens would seem to warrant a similarly categorical approach to the

reasonableness of prolonged detention. A bright-line rule like that adopted by the

Second and Ninth Circuits is more consistent with the “specific purpose of

§ 1226(c) . . . to categorically deny bond hearings to a class of aliens.” Reid, 819

F.3d at 499. Indeed, such a rule would categorically deny bond hearings for every

§ 1226(c) detainee for a period of six months. The case-by-case approach, in

contrast, cannot “categorically deny bond hearings” because it provides no limits

on when an alien can request a hearing or when a court may provide one. Under

the case-by-case approach, an alien could, in theory, request and receive a bond

hearing within days after his detention commenced, while others request and


                                         67
             Case: 14-11421      Date Filed: 06/15/2016    Page: 68 of 79


receive hearings one month, six months, even one year down the line. Although a

§ 1226(c) detainee may be extremely unlikely to receive a hearing so early in his

detention, nothing about the case-by-case approach unconditionally precludes that

possibility. This seems inconsistent with § 1226(c)’s “categorical and mandatory

treatment of a certain class of criminal aliens,” which the First Circuit described as

the “animating force” behind that statutory provision. Id. at 497.

      Nor is the bright-line approach inconsistent with Demore, as the First Circuit

implied. Id. While it is true that “[i]n Demore, the Supreme Court declined to

state any specific time limit,” id., I do not infer from that omission that a bright-

line rule would be inappropriate. The petitioner in Demore mounted a facial

challenge to § 1226(c): as the First Circuit observed, “the petitioner [in Demore]

argued that his detention was unconstitutional from the outset due to the

categorical nature of [§ 1226(c)’s] mandatory detention regime.” Id. at 493. The

Supreme Court therefore had no reason to address whether the petitioner’s

detention had been unreasonably prolonged or the best method for making that

determination. See Lowden v. Nw. Nat’l Bank & Tr. Co., 298 U.S. 160, 162 (1936)

(observing that the Supreme Court “will not answer abstract questions unrelated to

the pending controversy”).

      The First Circuit also observed that “[t]he Demore Court . . . briefly

discussed facts specific to the detainee, such as his request for a continuance of his


                                           68
               Case: 14-11421      Date Filed: 06/15/2016       Page: 69 of 79


removal hearing” and inferred from this brief discussion that, given the

opportunity, the Court would have adopted the case-by-case approach. Reid, 819

F.3d at 497. But the Supreme Court was not discussing those facts in the context

of deciding whether the detainee’s individual circumstances warranted a bond

hearing. See Demore, 538 U.S. at 529-30. As I have already explained, the

Supreme Court had no reason to pass on that issue because Demore concerned a

facial challenge to the constitutionality of § 1226(c). Instead, the Court was using

those facts to distinguish the result in Zadvydas by emphasizing that the indefinite

detention at issue there was more constitutionally problematic than the

comparatively brief detention authorized by § 1226(c). See id.

       Justice Kennedy’s concurrence in Demore is also consistent with the bright-

line approach. His concurring opinion noted that “[w]ere there to be an

unreasonable delay . . . in pursuing and completing deportation proceedings,” a

criminal alien might be entitled to a bond hearing. Id. at 532 (Kennedy, J.

concurring). Nothing in the opinion suggested that the inquiry regarding whether

there has been an unreasonable delay must be conducted on an individualized

basis. 7



       7
         The majority opinion reads much into Justice Kennedy’s statement that “the
circumstances of [the petitioner’s] case” in Demore did not warrant an inference that the
government had detained the petitioner for non-statutory purposes, Demore, 538 U.S. at 533
(Kennedy, J. concurring), concluding that Justice Kennedy had “examined the factual specifics
of the case at hand.” Maj. Op. at 34. But Justice Kennedy’s opinion never discussed any of the
                                              69
               Case: 14-11421       Date Filed: 06/15/2016       Page: 70 of 79


       I also disagree with the First Circuit’s contention that we should ignore the

“practical advantages” of the bright-line approach. Reid, 819 F.3d at 498. We are

fashioning a legal test for determining when a § 1226(c) detainee becomes entitled

to a bond hearing. Whether a test is easily administrable and whether it will

generate predictable, consistent results are factors we properly consider—indeed

should consider—in choosing the appropriate test. See generally Scalia, supra, at

1179, 1187. And, in fact, the Supreme Court regularly does just that. See, e.g.,

Virginia v. Moore, 553 U.S. 164, 175 (2008) (“In determining what is reasonable

under the Fourth Amendment, we have given great weight to the essential interest

in readily administrable rules.” (internal quotation marks omitted)); Ariz. Dep’t of

Revenue v. Blaze Constr. Co., 526 U.S. 32, 37 (1999) (“The need to avoid

litigation and to ensure efficient tax administration counsels in favor of a bright-

line standard for taxation of federal contracts . . . .”); see also Wos v. E.M.A. ex rel.

Johnson, 133 S. Ct. 1391, 1408 (2013) (Roberts, J. dissenting) (“The reasons for




factors the majority opinion identifies as pertinent to determining whether a criminal alien’s
detention is unreasonably prolonged. Indeed, in observing that “a lawful permanent resident
alien . . . could be entitled to an individualized determination as to his risk of flight and
dangerousness if the continued detention became unreasonable,” Justice Kennedy only
mentioned “unreasonable delay” in concluding removal proceedings as a factor favoring the
provision of a bond hearing. Demore, 538 U.S. at 532 (Kennedy, J. concurring). If anything,
this singular focus on the duration of a criminal alien’s detention when deciding whether to grant
a bond hearing seems, to me, more consistent with the bright-line approach than a multi-factor,
case-by-case approach.
                                                70
              Case: 14-11421       Date Filed: 06/15/2016       Page: 71 of 79


drawing a bright line . . . are obvious and familiar. Bright lines provide clear

notice . . . . [and] are easy, cheap, and administrable . . . .” (citation omitted)).

       At bottom, and for the reasons I have already discussed, I do not believe we

are compelled by legal authority to adopt the case-by-case approach. And I see no

reason to ignore the “practical” concerns that plague it. Because, as the First

Circuit recognized, if not mandated by legal precedent the case-by-case approach

has “little to recommend it,” Reid, 819 F.3d at 497, I would adopt the Second and

Ninth Circuits’ bright-line approach.

   II.  After Six Months the Government Should Have to Demonstrate the
     Necessity of Continued Detention by Clear and Convincing Evidence.

       Even where, as in this context, some period of prolonged detention is

constitutionally permissible, “due process requires ‘adequate procedural

protections’ to ensure that the government’s asserted justification for physical

confinement ‘outweighs the individual’s constitutionally protected interest in

avoiding physical restraint.’” Casas-Castrillon v. Dep’t of Homeland Sec.,

535 F.3d 942, 950 (9th Cir. 2008) (quoting Zadvydas, 533 U.S. at 690)). The

majority opinion applies the bond procedures governing non-criminal aliens

detained under 8 U.S.C. § 1226(a)8 to criminal aliens detained under § 1226(c),


       8
          Section 1226(a) governs the detention of non-criminal aliens during the pendency of
their removal proceedings. It grants the Attorney General discretion to detain a non-criminal
alien throughout the alien’s removal proceedings or to release the alien on bond or conditional
parole. 8 U.S.C. § 1226(a). The Department of Homeland Security has promulgated regulations
                                              71
               Case: 14-11421        Date Filed: 06/15/2016        Page: 72 of 79


presumably satisfied that these procedures—which place the burden of proof on

the alien at bond proceedings—fulfill the dictates of due process. See 8 C.F.R.

§ 1236.1. I disagree.

       Noticeably absent from the majority opinion’s discussion of the appropriate

burden of proof is any mention of what it previously described as “the profound

liberty interest at stake,” Maj. Op. at 26—a striking omission considering the

Supreme Court’s instruction that “due process places a heightened burden of proof

on the State in civil proceedings in which the individual interests at stake are both

particularly important and more substantial than mere loss of money.” Cooper v.

Oklahoma, 517 U.S. 348, 363 (1996) (alterations and internal quotation marks

omitted). It would be hard to overstate the importance of the interest at stake here.

“Freedom from imprisonment—from government custody, detention, or other

forms of physical restraint—lies at the heart of the liberty that [the Due Process]

Clause protects.” Zadvydas, 533 U.S. at 690.

       Because of the harsh practical realities of confinement, the Supreme Court

has historically afforded very strong procedural protections to individuals facing



setting forth the process by which a § 1226(a) detainee may obtain release. See 8 C.F.R.
§ 1236.1. These regulations permit an agency officer to release an alien detained under
§ 1226(a) if the alien can “demonstrate to the satisfaction of the officer that such release would
not pose a danger to property or persons, and that the alien is likely to appear for any future
proceeding.” Id. § 1236.1(c)(8). The regulations also detail the procedures for appealing the
officer’s decision to an immigration judge or the Board of Immigration Appeals. See id.
§ 1236.1(d).
                                                 72
              Case: 14-11421       Date Filed: 06/15/2016      Page: 73 of 79


prolonged civil detention. See Kansas v. Hendricks, 521 U.S. 346, 357 (1997)

(noting that the Supreme Court has upheld civil detention, but only “provided the

confinement takes place pursuant to proper procedures and evidentiary standards”);

Rodriguez, 804 F.3d at 1074-76 (citing cases). Consistent with this principle,

“[t]he Court’s civil detention case law . . . emphasizes that due process requires

that the government bear the burden of proving the need for detention, at least

by. . . ‘clear and convincing’ evidence.” 9 Anello, supra, at 378; see also

Addington v. Texas, 441 U.S. 418, 427, 433 (1979) (requiring clear and convincing

evidence in the context of civil commitment for the mentally ill). Why would due

process countenance a different standard here? I would require that the

government prove the necessity of a § 1226(c) detainee’s continued detention by

clear and convincing evidence in order to justify a denial of bond.

       The majority opinion identifies scant legal support for its proposition that the

government may continue to detain criminal aliens past the point when the

detention becomes unreasonably prolonged unless the aliens can demonstrate a

reason not to do so. Indeed, the majority opinion fails even to acknowledge that, in

placing the burden of proof on the detainee, it departs from the reasoned judgment

of every other circuit to have addressed the issue, two of which have adopted clear


       9
         The Supreme Court has, however, adopted a lower burden of proof for relatively
abbreviated detention. See, e.g., Gerstein v. Pugh, 420 U.S. 103, 114 (1975) (requiring
demonstration of probable cause for detention following arrest).
                                              73
               Case: 14-11421        Date Filed: 06/15/2016        Page: 74 of 79


and convincing evidence as the appropriate burden of proof. 10 See Lora, 804 F.3d

at 616 (“[A] detainee must be admitted to bail unless the government establishes

by clear and convincing evidence that the immigrant poses a risk of flight or a risk

of danger to the community.”); Diop, 656 F.3d at 233 (“[T]he Government bears

the burden of proving that continued detention is necessary to fulfill the purposes

of the detention statute.”); Singh v. Holder, 638 F.3d 1196, 1203 (9th Cir. 2011)

(“[T]he government must prove by clear and convincing evidence that an alien is a

flight risk or a danger to the community to justify denial of bond . . . .”).

       A heavy burden of proof is particularly appropriate in the context of

§ 1226(c) for two reasons. First, a § 1226(c) detainee will only receive a bond

hearing after her detention has become unreasonably prolonged. Thus, those

       10
           Like other circuits that have considered the issue, the Sixth Circuit, in Ly, read an
implicit limitation into § 1226(c), holding that the government may only detain a criminal alien
without bond “for a reasonable period of time required to initiate and conclude removal
proceedings promptly.” 351 F.3d at 273. But it did not explicitly address what burden of proof
would apply to a bond hearing held for a § 1226(c) detainee. Id. The court did, however,
intimate that the government should bear the burden of proving the necessity of continued
detention, noting that “[w]hen actual removal is not reasonably foreseeable, deportable aliens
may not be indefinitely detained without a government showing of a strong special justification.”
Id. (internal quotation marks omitted).
         The First Circuit also has not addressed the burden of proof applicable to bond hearings
provided to § 1226(c) detainees. See Reid, 819 F.3d at 501. The majority opinion asserts that in
Reid, “the First Circuit summarily affirmed the district court’s ruling that Reid was entitled to a
bond hearing under the regulations effectuating § 1226(a).” Maj. Op. at 44 n.11. Presumably,
the majority opinion is implying that the First Circuit would have agreed that § 1226(c) detainees
should bear the burden of proof at bond hearings. But the First Circuit explicitly declined to
address the burden of proof question, noting that the district court had “examined the appropriate
relief, which included a request by Reid that the court mandate certain procedural protections . . .
that exceed those currently contemplated by regulations implementing bond hearings under 8
U.S.C. § 1226(a)” but that “Reid’s personal situation [did] not warrant adjudication of these
constitutional questions” because he had already been granted bond. Reid, 819 F.3d at 501.
                                                74
               Case: 14-11421       Date Filed: 06/15/2016       Page: 75 of 79


detainees who receive bond hearings will, by necessity, already have suffered a

significant constitutional deprivation. 11 The severity of that deprivation counsels

in favor of stronger procedural protections. See Mathews v. Eldridge, 424 U.S.

319, 334-35 (1976).

       Second, placing the burden of proof on criminal aliens at bond hearings will

likely leave many in detention unnecessarily. According to data provided by the

American Civil Liberties Union, nearly 70% of the 1,680 bond hearings conducted

in the Central District of California from October 2012 to April 2014 resulted in

the alien’s release.12 This data suggests that mandatory detention under § 1226(c)

results in the detention of many aliens who are unlikely to flee or pose a threat to

other persons. Placing a heavier burden of proof on the government will help

restrict § 1226(c)’s overly broad effect and ensure that only those aliens likely to

abscond or present a public danger will remain in custody.



       11
           Pursuant to the majority opinion’s case-by-case approach, a court on habeas review
would have to find a criminal alien’s detention under § 1226(c) unreasonably prolonged before
the alien could receive a bond hearing. Under the bright-line approach, the duration of an alien’s
detention would be unreasonable after six months and the alien would be entitled to a bond
hearing at that time. In either case, the alien would receive a bond hearing only if her detention
had been unreasonable in duration.
       12
          I am particularly concerned that prolonged detention during the pendency of removal
proceedings threatens to punish most severely those aliens with the strongest defenses to
removal, since they are the least likely to expedite proceedings by stipulating to removal.
Ironically, for the same reason these aliens have the least incentive to abscond during their
removal proceedings. See Reid, 819 F.3d at 497 (“[T]he failure to adopt a bright-line rule may
have the perverse effect of increasing detention times for those least likely to actually be
removed at the conclusion of their proceedings.”).
                                               75
               Case: 14-11421        Date Filed: 06/15/2016       Page: 76 of 79


       For its part, the majority opinion identifies three reasons why applying

existing § 1226(a) regulations to § 1226(c) detainees satisfies due process

requirements. First, the majority opinion notes that it “makes sense that, once the

government can no longer constitutionally detain a criminal alien under [§ 1226(c)]

without a bond hearing, the criminal alien’s detention defaults to [§ 1226(a)].”

Maj. Op. at 42. Although perhaps convenient, the fact that existing procedures

governing the detention of a different class of alien detainees—who are not subject

to mandatory detention—could conceivably be applied to § 1226(c) detainees says

nothing about the constitutional adequacy of those procedures once a criminal

alien’s detention has become unreasonably prolonged. 13

       Second, the majority opinion states that applying existing regulations under

§ 1226(a) is consistent with the basic principle that courts should “afford agencies

considerable deference in their policy realms.” Id. at 43. But the choice we face

here does not concern an agency’s policy preferences; rather, it concerns how to

interpret § 1226(c) in a manner consistent with constitutional principles. “We may


       13
           The majority opinion also observes that criminal aliens who have been ordered
removed and released on supervision are governed by regulations controlling the supervision of
non-criminal aliens. This, the majority opinion reasons, is “further evidence that the statutes
relating to non-criminal aliens provide the general rules for detention, and the statutes governing
criminal aliens represent exceptions.” Maj. Op. at 42 n.9. I do not disagree that § 1226(c) may
fairly be interpreted as an exception to § 1226(a). Instead, I question how best to interpret
§ 1226(c) in a manner consistent with due process. The fact that it is possible to interpret
§ 1226(c) as an exception to § 1226(a) tells us nothing about whether the procedural protections
afforded by regulations promulgated pursuant to § 1226(a) are constitutionally adequate as
applied to unreasonably prolonged detention under § 1226(c).
                                                76
               Case: 14-11421       Date Filed: 06/15/2016      Page: 77 of 79


not defer to [an agency’s] regulations interpreting [a statute] . . . if they raise grave

constitutional doubts.” 14 Diouf v. Napolitano, 634 F.3d 1081, 1090 (9th Cir.

2011); accord Miller v. Johnson, 515 U.S. 900, 923 (1995) (noting it is

“inappropriate for a court engaged in constitutional scrutiny to accord deference to

[an agency’s] interpretation of [a statute]”); Hernandez-Carrera v. Carlson,

547 F.3d 1237, 1249 (10th Cir. 2008) (“It is well established that the canon of

constitutional avoidance does constrain an agency’s discretion to interpret statutory

ambiguities, even when Chevron deference would otherwise be due.”); Nat’l

Mining Ass’n v. Kempthorne, 512 F.3d 702, 711 (D.C. Cir. 2008) (“[The] canon of

constitutional avoidance trumps Chevron deference, and we will not submit to an

agency’s interpretation of a statute if it presents serious constitutional difficulties.”

(citation and internal quotation marks omitted)).

       The majority opinion’s third—and most intuitively appealing—justification

for its position is that shifting the burden of proof to the government for criminal

aliens detained under § 1226(c) “would give criminal aliens a benefit that non-

       14
          To support its claim that we should apply existing § 1226(a) regulations to § 1226(c)
detainees, the majority opinion cites Bureau of Alcohol, Tobacco and Firearms v. Federal Labor
Relations Authority, which states that “an agency acting within its authority to make policy
choices consistent with the congressional mandate should receive considerable deference from
courts.” 464 U.S. 89, 98 n.8 (1983); Maj. Op. at 43. But the majority opinion omits the tail-end
of the quotation, which states that such deference is only appropriate when the agency’s actions
“conform to applicable procedural requirements and are not arbitrary, capricious, an abuse of
discretion, or not otherwise in accordance with law.” Bureau of Alcohol, Tobacco & Firearms,
464 U.S. at 98 n.8 (internal quotation marks omitted). Consistent with this principle, because
§ 1226(a) regulations raise serious due process concerns when applied to § 1226(c) detainees, we
are under no obligation to defer to them.
                                              77
             Case: 14-11421    Date Filed: 06/15/2016   Page: 78 of 79


criminal aliens [detained under § 1226(a)] do not have.” Maj. Op. at 43. But

neither the Supreme Court nor this circuit has ever before addressed whether the

regulations governing § 1226(a) detainees satisfy due process requirements. And

that question is not before us now. As such, I cannot agree that a procedure

created and used for § 1226(a) detainees tells us anything about the constitutional

adequacy of the procedures governing unreasonably prolonged detention under

§ 1226(c). Our decision regarding what due process requires in this context

perhaps should bear upon the protections owed to § 1226(a) detainees, not the

other way around. Indeed, the Ninth Circuit, which has adopted a clear and

convincing evidence standard for § 1226(c) detainees, appears to have adopted the

same standard for § 1226(a) detainees. See Rodriguez, 804 F.3d at 1087 (applying

a clear and convincing evidence standard to a class comprised of aliens detained

under § 1226(a) and (c)); Singh, 638 F.3d at 1205 (holding that “the clear and

convincing evidence standard of proof applies in Casas[-Castrillon, 535 F.3d at

948, § 1226(a)] bond hearings”).

      Significant deprivations of liberty warrant significant procedural protections.

Given the fundamental liberty interests at stake here, we should prohibit

unreasonably prolonged detention under § 1226(c) unless the government can

demonstrate by clear and convincing evidence that such detention is necessary.

The Due Process Clause requires nothing less.


                                         78
             Case: 14-11421     Date Filed: 06/15/2016    Page: 79 of 79


                                 III.   Conclusion

      “In our society liberty is the norm, and detention . . . the carefully limited

exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). Despite that

promise, aliens detained pursuant to § 1226(c) are imprisoned for months, if not

years, without bond hearings and based on the mere suspicion that they might

abscond or commit future crimes. Although the majority and I agree such stunning

deprivation of liberty cannot, in all likelihood, withstand constitutional muster, the

majority opinion nonetheless adopts an approach that threatens to arbitrarily deny

these aliens the opportunity to contest their detention at a bond hearing. And were

some of these aliens able to win a hearing, the majority opinion would presume

their continued detention acceptable unless they present persuasive evidence to the

contrary.

      I find such meager procedural protections plainly insufficient in the light of

the fundamental liberty interests at stake. I would adopt the Second and Ninth

Circuits’ bright-line approach and hold that, to avoid constitutional concerns,

§ 1226(c) detainees must be afforded a bond hearing after six months of detention

and subsequently released unless the government establishes the necessity of their

continued detention by clear and convincing evidence. But I agree wholeheartedly

with the majority that the government has detained Mr. Sopo for an unreasonably

long time, and he must be given a bond hearing immediately.


                                          79